State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 91
 Dora Howell,
          Appellant,
       v.
 City of New York, et al.,
          Respondents,
 et al.,
          Defendant.




 Beverley Gale Vanier, for appellant.
 Devin Slack, for respondents.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed, with costs.

       Plaintiff’s ex-boyfriend brutally attacked her and pushed her out of a third-floor

 window, in violation of an order of protection. For his crimes, the ex-boyfriend was


                                          -1-
                                             -2-                                      No. 91

sentenced to a maximum of seven years in prison. Plaintiff commenced this negligence

action against defendants City of New York and two police officers, alleging that they

failed to provide her sufficient protection to prevent the assault.

       This Court has, unfortunately, been asked to resolve many cases like this one, in

which the plaintiff claims that “the police failed to protect [them] from injury inflicted by

a third party” (Ferreira v City of Binghamton, 38 NY3d 298, 312 [2022]). Over the last

several decades, this Court has established an approach to such cases that permits recovery

against the government only in a narrow set of circumstances (see generally id. at 307-

312).1 Although typically applied to tragic facts befalling an individual, the special duty

rule’s purpose is to permit the government to protect its citizenry as a whole by allocating

its resources in a manner that best promotes public welfare (see McLean v City of New

York, 12 NY3d 194, 204 [2009]). Applying that well-settled analysis here, we conclude

that the Appellate Division properly granted defendants’ motion for summary judgment.

       Defendants undisputedly were engaged in a governmental function—policing—

when plaintiff’s negligence claims arose (see Applewhite v Accuhealth, Inc., 21 NY3d 420,

425 [2013]). Plaintiff was therefore required to prove that defendants owed her a special



1
  Despite our frequent reiteration that the special duty and governmental function immunity
doctrines are separate principles, one dissent would, nevertheless, erroneously conclude
that a special duty existed here based on the test applicable in the governmental function
immunity context (compare Ferreira, 38 NY3d at 311 [a municipality is entitled to
governmental function immunity if it “proves that the alleged negligent act or omission
involved the exercise of discretionary authority” (internal citation omitted)], with Rivera,
J., dissenting op at 22 [“an atomized assessment of each individual Cuffy factor is
unnecessary because the factors are satisfied by the legislative abrogation of officer
discretion”]).
                                             -2-
                                             -3-                                       No. 91

duty of care as “an essential element” of her negligence claims (Ferreira, 38 NY3d at 310

[internal quotation marks omitted]).2

       In response to defendants’ prima facie showing on their summary judgment motion

that they did not voluntarily assume a special duty in plaintiff’s favor, plaintiff failed to

raise a triable issue of fact. To establish a voluntarily assumed special duty, plaintiff was

required to satisfy four well-settled elements:

              “ ‘(1) an assumption by the municipality, through promises or
              actions, of an affirmative duty to act on behalf of the party who
              was injured; (2) knowledge on the part of the municipality’s
              agents that inaction could lead to harm; (3) some form of direct
              contact between the municipality’s agents and the injured
              party; and (4) that party’s justifiable reliance on the
              municipality’s affirmative undertaking’ ” (id. at 312-313,
              quoting Cuffy v City of New York, 69 NY2d 255, 260 [1987]).

       Viewing the facts in the light most favorable to plaintiff (see Vega v Restani Constr.

Corp., 18 NY3d 499, 503 [2012]), she failed to raise a triable issue concerning the “critical”

fourth element of an assumed special duty (Valdez v City of New York, 18 NY3d 69, 81

[2011] [internal quotation marks omitted]). Plaintiff testified during her deposition that

she had no contact with the police on the day of the incident prior to the attack, that her ex-

boyfriend was in fact at liberty that day, and that the officers never told her that her ex-

boyfriend would be arrested for violating the order of protection. Plaintiff’s own testimony



2
  While “a special duty can arise in three situations” (Ferreira, 38 NY3d at 310 [internal
quotation marks omitted]), we address only the voluntary assumption of a duty
circumstance here. Except Judge Wilson, we all agree that plaintiff’s claim that defendants
owed her a special duty pursuant to statute is unpreserved, and that plaintiff does not argue
that such a duty existed because defendants took positive control of a known and dangerous
safety condition (see Rivera, J., dissenting op at 18-19, 18 n 10).
                                             -3-
                                           -4-                                       No. 91

demonstrates that she did not relax her vigilance based on any police promises that her ex-

boyfriend would be arrested for violating the order of protection. It also shows that the

police were not on the scene or in a position to provide assistance if necessary (see

Mastroianni v County of Suffolk, 91 NY2d 198, 205 [1997]; see also Valdez, 18 NY3d at

82-83), nor had they promised to “provide assistance at some reasonable time” (Sorichetti

v City of New York, 65 NY2d 461, 471 [1985]). In these circumstances, plaintiff could not

have justifiably relied on any promises made or actions taken by defendants.

       Contrary to the dissents’ suggestion (see Rivera, J., dissenting op at 21-22; Wilson,

J., dissenting op at 31, 33), and as this Court has previously explained, “[t]he mere

existence of an order of protection, standing alone, will not prove justifiable reliance”

(Mastroianni, 91 NY2d at 205; see Valdez, 18 NY3d at 72; Sorichetti, 65 NY2d at 470).

A contrary rule would impermissibly expand government liability in violation of the

policies supporting the special duty rule (see Ferreira, 38 NY3d at 316). Every day, New

York courts issue hundreds of orders of protection in favor of persons at risk of harm. More

than 195,000 orders of protection were issued in domestic violence cases in this State in

2021 alone (see Governor Hochul Signs Legislative Package Strengthening Protections

and Support for Survivors of Domestic Violence as Part of Domestic Violence Awareness

Month [Oct. 18, 2022], available at https://www.governor.ny.gov/news/governor-hochul-

signs-legislative-package-strengthening-protections-and-support-survivors [last accessed

November 14, 2022]). This grim statistic undermines the dissents’ conclusion that the

legislature intended to abrogate the Cuffy factors or markedly expand the potential for

government tort liability by enacting the Family Protection and Domestic Violence

                                           -4-
                                             -5-                                       No. 91

Intervention Act of 1994, and its mandatory arrest provisions (see Rivera, J., dissenting op

at 23-24; Wilson, J., dissenting op at 17). Indeed, that statute’s legislative history provides

that it would cause no “fiscal implications” for local municipalities and only appropriated

$500,000 “to implement . . . training requirements” and for an initial evaluation (Senate

Introducer’s Mem in Support, Bill Jacket, L 1994, ch 222 at 25). Given the numbers

discussed above, the cost of potential municipal liability regarding violations of orders of

protection would far exceed the amount appropriated and would have a significant impact

on municipal finances.

       That domestic violence has no place in our society, and that every effort must be

made to eliminate it, is unquestionable. Special duty cases often come to us following

instances of domestic violence and other “sympathetic circumstances” (Kircher v City of

Jamestown, 74 NY2d 251, 257 [1989]) where emotions are charged and our shared

“humanistic intuition” necessarily tempts us to disregard settled law in order to permit

individual recovery (Lauer v City of New York, 95 NY2d 95, 103 [2000] [internal quotation

marks omitted]). We have long warned, however, against adoption of the sort of “ad hoc

exceptions to the special duty . . . rule” that the dissents propose (McLean, 12 NY3d at

204), and decline to “enlarg[e] the ambit of duty” here out of “concern for the consequential

effects” of such a decision (Lauer, 95 NY2d at 105).

       Plaintiff’s argument concerning governmental function immunity is academic in

light of our determination (see Ferreira, 38 NY3d at 310, 311-312).




                                             -5-
WILSON, J. (dissenting):

      Passersby found Dora Howell face down on the pavement outside her apartment

building, screaming for help and unable to move. Ms. Howell’s knee, pelvis, and hip were

all broken, and her spine was fractured. She remained the hospital for over a month

undergoing surgeries to treat her extensive injuries. How did this happen?

      Unfortunately, such incidents are far too common. Ms. Howell’s ex-boyfriend,

Andre Gaskin, dragged her by the hair into his third-floor apartment, a floor above hers,


                                          -1-
                                           -2-                                      No. 91

and physically assaulted her. When Ms. Howell went to the window yelling for someone

to call the police to help her, Mr. Gaskin said, “You want help? I’ll send you for help,”

and threw her out of the window.

       Mr. Gaskin had violently assaulted Ms. Howell before, beginning when she was

pregnant with their child. The first time he assaulted her, he threw her on the floor and

kicked her stomach, causing her to bleed and require hospitalization. On the basis of that

assault, Ms. Howell obtained an order of protection against Mr. Gaskin, requiring him to

stay away from and not communicate with her. Based on Mr. Gaskin’s subsequent

conduct, Ms. Howell obtained seven additional orders of protection against him, the most

recent of which issued less than two months before Mr. Gaskin threw her out of the

window. How did it happen that a woman who obtained eight orders of protection against

the same abuser wound up unprotected?

       Unfortunately, that question is harder to comprehend. Orders of protection are

supposed to mean something. Ms. Howell called the police to report violations of the

September 26th order on October 7, October 15, October 18, October 29, November 5,

November 6, November 12, and November 13—each time explaining that Mr. Gaskin had

violated the order of protection. Three times in the weeks leading up to this incident, the

same two police officers, defendants Mosely-Lawrence and Meran, responded to her calls.

As explained below, they assured Ms. Howell that they were handling the situation, yet

completely failed to do so. Their actions and inactions rendered Ms. Howell’s multiple




                                           -2-
                                             -3-                                       No. 91

orders of protection meaningless, constituting both a dereliction of their duties and an

affront to the courts.

       Seeking to confront the scourge of domestic violence and the historical reluctance

of police officers to arrest abusers who violate orders of protection, our legislature in 1994

required officers to arrest persons in violation of domestic violence protective orders. The

legislation removed all discretion from officers: even if a victim of domestic violence begs

the officers not to arrest the violator, the police must arrest him. On numerous occasions,

Mr. Gaskin was present at the scene when the police arrived and observed him in violation

of the orders of protection. Each time they refused to arrest him in the face of a statutory

requirement that they do so. How did that happen?

       Unfortunately, I have no answer. But I do have an answer as to what should happen

now: Ms. Howell should be able to pursue her claim for damages against the City, by

establishing that the City bore her a “special duty” through any of three avenues: (1) the

Domestic Violence Intervention Act (DVIA) establishes a statutory special duty, and its

violation by the officers provides a basis for relief; (2) a triable issue of fact exists as to

whether the officers assumed positive control of a dangerous situation; and (3) a triable

issue of fact exists as to whether the officers’ statements and conduct established

representations on which Ms. Howell justifiably relied.




                                               I



                                             -3-
                                              -4-                                        No. 91

       Ms. Howell and Mr. Gaskin lived in the same Brooklyn apartment building, in

separate apartments one floor apart.1 They had a romantic relationship for about a year,

during which Mr. Gaskin was not violent until March of 2008, when Mr. Gaskin threw Ms.

Howell, pregnant with their daughter, to the floor and kicked her stomach, requiring

hospitalization and causing her to bleed several times during the course of her pregnancy.

As a result of that assault, on April 12, 2008, she obtained the first of eight protective orders

against Mr. Gaskin. The order required Mr. Gaskin to “[s]tay away from” Ms. Howell

“and/or from” her home, school, business, and place of employment; “[r]efrain from

communication or any other contact by mail, telephone, e-mail, voice-mail or other means”

with Ms. Howell; and “[r]efrain from assault, stalking, harassment, menacing, reckless

endangerment, disorderly conduct, intimidation, threats or any criminal offense or

interference with” Ms. Howell. Ms. Howell obtained additional orders of protection

against Mr. Gaskin on April 17, 2008; May 20, 2008; May 23, 2008; July 10, 2008; and

July 14, 2008. On September 20, 2008, Ms. Howell reported to the police that Mr. Gaskin

had violated an order of protection by kicking her front door and breaking its lock. On

September 23, 2008, and September 26, 2008, Ms. Howell obtained her seventh and eighth

protective orders against Mr. Gaskin. The September 26, 2008 order of protection expired

on January 30, 2009, and thus was in effect during all of the relevant acts described below.




1
  On review of a motion granting summary judgment, we take the facts in the light most
favorable to the party opposing it (here, Ms. Howell) (see, e.g., Jacobsen v New York City
Health and Hospitals Corp., 22 NY3d 824, 833 [2014]). In addition, only Ms. Howell
tendered evidence about the events in question, for reasons explained infra at 13-14.
                                              -4-
                                          -5-                                      No. 91

        In the week before Mr. Gaskin threw Ms. Howell out of the window, Ms. Howell

called the police several times to report that Mr. Gaskin was violating the order of

protection. Officers Mosely-Lawrence and Meran responded to Ms. Howell’s calls. On the

first occasion, Ms. Howell showed the officers her order of protection. The officers told

Ms. Howell that they would “ensure . . . that [Mr. Gaskin] would be removed from the

premises.” The officers spoke to Mr. Gaskin, who told the officers that he would leave his

apartment and stay at his uncle’s house. Ms. Howell overheard one of the officers speaking

by phone to the uncle; the officers told Ms. Howell that the uncle “was coming for him and

they will be leaving the premises.” The officers waited outside with Mr. Gaskin until his

uncle arrived. From her window, Ms. Howell saw Mr. Gaskin drive off with his uncle.2

One of the officers returned and told Ms. Howell that Mr. Gaskin would be remaining with

family members and “won’t be returning.” The officers made Ms. Howell “feel assured

he won’t be coming back.”

      The next day, as Ms. Howell was about to enter her apartment, she heard Mr. Gaskin

inside. Mr. Gaskin was speaking on the phone in Ms. Howell’s apartment, arranging for

someone to assault and rob her. Ms. Howell recorded him through the door, left the

building, and called 911 from outside, explaining what she had overheard and recorded.




2
  According to Ms. Howell, Mr. Gaskin’s uncle “is something . . . I don’t know if he’s a
detective.” Ms. Howell testified that the uncle came around “all the time,” always dressed
in a suit, was known to the responding officers, and that Mr. Gaskin was treated specially
because the officers knew his uncle and treated him deferentially. The defendants have not
disputed those facts.
                                          -5-
                                           -6-                                      No. 91

       The same two officers arrived. By that time, Mr. Gaskin had returned to his

apartment on the third floor. The police asked Ms. Howell to show them the order of

protection (which they had seen the day before) and Ms. Howell explained that Mr. Gaskin

had ripped it up. Ms. Howell played the recording she had made; the officers told her that

Mr. Gaskin had not mentioned her name as the person he was arranging to have robbed

and assaulted, and therefore they were unconvinced. They found Mr. Gaskin in his

apartment. Ms. Howell heard Mr. Gaskin tell the officers that he had returned for his

clothes and the recording was not about Ms. Howell. The officers told Ms. Howell to return

to her apartment and wait for them there, which she did. When the officers returned, one

officer told Ms. Howell that they were “removing [Mr. Gaskin] from the premises” and he

“would not be coming back.” Ms. Howell saw the two officers escort Mr. Gaskin out of

the building. The officers drove away, and Mr. Gaskin walked around the corner. The

officers made Ms. Howell feel “assured that he won’t be coming back.”

       The next day passed without incident until nighttime, when Mr. Gaskin began

banging on Ms. Howell’s door with a pipe. Ms. Howell called the police; the same two

officers arrived and saw Mr. Gaskin, pipe in hand in Ms. Howell’s apartment, with dents

in the door and a lock broken off. The officers asked Mr. Gaskin, “What’s going on now?”

Mr. Gaskin responded, “I don’t know, she called you.” Ms. Howell told the officers to

look at the dents in the door and the busted lock, and said, “Ya’ll said he won’t be coming

back and he’s banging on my door now. He popped one of the locks off from trying to

bust his way in.”


                                           -6-
                                             -7-                                       No. 91

       The officers did not arrest Mr. Gaskin. They did not ask him put the pipe down.

They did not even ask him to explain himself. Instead, they said to Ms. Howell, “Why

don’t you move? Why don’t you go and stay somewhere else if this keep[s] happening?”

When Ms. Howell said she had no place to go, and that she had a right to stay in her

apartment and Mr. Gaskin was not permitted to come to the floor of her building, the

officers asked her to show them the order of protection—the one those same officers had

seen two days before. Ms. Howell reminded them that Mr. Gaskin had ripped up her copy.

She asked them to look up the order (as they are required to do by statute and by NYPD

protocol) but they told her it was “[her] business to go down and get another order of

protection.”

       The officers told Mr. Gaskin to go upstairs and not come down to the second floor.

They went to talk with Mr. Gaskin, and then returned to Ms. Howell, telling her that Mr.

Gaskin would not come downstairs; that Ms. Howell was “going to be okay;” that Mr.

Gaskin “would be leaving;” and that Mr. Gaskin’s uncle wasn’t able to leave work until

later, at which time he would remove Mr. Gaskin. They concluded their visit by telling

Ms. Howell that if she called them again, they would arrest her.

       Mr. Gaskin did not leave. He spent the night banging a hammer and stomping on

the floor of his apartment, which was directly above Ms. Howell’s. Ms. Howell was scared:

afraid to call the police because they threatened to arrest her if she called again, and afraid

to leave her apartment because Mr. Gaskin was present: “I am scared not only of him but

scared of getting arrested too.” She remained in her apartment overnight and into the next


                                             -7-
                                           -8-                                      No. 91

day, leaving her house to attend the weekly meeting of her domestic violence victim

support group in Brooklyn.

       On November 18, 2008, while Ms. Howell was walking a friend home from their

domestic violence class, Mr. Gaskin called her repeatedly, leaving messages asking where

she was and apologizing for his behavior. Eventually she answered one of his calls and told

him she was helping the friend.3 Mr. Gaskin knew where this friend lived because he had

previously followed the pair home from a prior class. He came to the friend’s house and

started yelling at Ms. Howell, who became embarrassed. Wanting to de-escalate the

situation, Ms. Howell left with Mr. Gaskin. As Mr. Gaskin dragged her by the arm down

the street towards her building, she tried to keep him calm. When they arrived, they talked

outside the building for about an hour. He wanted to talk inside. Ms. Howell eventually

capitulated because she thought he seemed much calmer and said he just wanted to talk

about their daughter.




3
  Those of us who have not experienced domestic violence might wonder why Ms. Howell
picked up the phone. In Ms. Howell’s case, not answering the phone would not prevent
Mr. Gaskin from finding her eventually given that he knew where she lived and in fact
lived in the same building. Even putting that aside, researchers have long studied the
question of why victims of domestic violence return to their abusers. People who have been
repeatedly exposed to uncontrollable and aversive events often develop a trait described as
“learned helplessness” (see Neta Bergai et al., Posttraumatic Stress Disorder and
Depression in Battered Women: The Mediating Role of Learned Helplessness, 22 J Fam
Viol 5, 267 [2007]). Learned helplessness is a common and predictable response to
domestic violence, and involves a “substantial decrease in associating action with positive
outcome and leads to a marked reduction in the range of responses to external demands”
(id. at 268).
                                           -8-
                                           -9-                                      No. 91

       However, once they were inside the building, Mr. Gaskin blocked the door to

prevent her from leaving and took her phone. He pulled her by the hair and neck up to his

apartment on the third floor while she tried to fight him off. Inside his apartment, he hit

and choked her. She tried to yell for help from the window. Mr. Gaskin hit her in the head,

and Ms. Howell fell to the floor. Mr. Gaskin then picked her up by her hair, told her, “You

want help, I’ll send you for help,” and threw her out of the window.

       Ms. Howell landed on the handicap ramp leading into her building. Eventually, she

caught the attention of two passersby, who called for an ambulance. One woman placed

her coat under Ms. Howell’s head and told her not to move. The same two officers arrived.

They told Ms. Howell that she “should have listened” to them. They did not go inside when

Ms. Howell told them Mr. Gaskin was upstairs and had pushed her out of the window.

When the EMTs arrived, the same two officers told them that Ms. Howell was “fine,” that

nothing was wrong with her.




                                            II

       Ms. Howell sued the City and the two officers, alleging negligence. On February

12, 2011, Supreme Court ordered that the two officers be deposed on June 7, 2011. The

City failed to produce the officers for depositions. On August 2, 2011, Supreme Court

ordered the City to produce the officers for deposition on December 13, 2011. Once again,

the City failed to produce the officers as ordered by the court. On June 19, 2012, Supreme



                                           -9-
                                             - 10 -                                     No. 91

Court again ordered the city to produce the officers for deposition, this time on October

30, 2012. Once again, the City failed to comply with the court’s order.

       Instead, defendants moved to dismiss the complaint pursuant to CPLR 3211 (a) (7)

and/or for summary judgment, on the following grounds: (1) Ms. Howell’s complaint

against the City failed to plead a special duty; (2) “the City has put forth sufficient evidence

to establish that no special duty—of any of the types recognized by the Court of Appeals

[a statute, assumption of direction and control, or voluntary assumption of a special duty]—

existed as a matter of law”; and (3) Ms. Howell’s claim against the City for negligent hiring,

training or supervision against the City must be dismissed because (a) if the officers are

liable for damages under a negligence theory, the City will be held responsible under

respondent superior, and therefore cannot be held liable for negligent supervision,

retention, training or hiring; or (b) if the officers are not liable for damages, “there is no

basis for imposing liability on the City . . . regardless of the quality of its training or

supervision.”4 Ms. Howell opposed defendants’ summary judgment motion on the ground

that the motion was premature because defendants had failed to produce the officers for

depositions, despite numerous court orders compelling those depositions. Supreme Court




4
  Although the motion to dismiss and for summary judgment was filed on behalf of all
defendants, the arguments pertain to the City’s liability only, and do not make any
argument as to why the complaint against the officers should be dismissed. In particular,
the motion does not claim that the officers (or City) are entitled to any sort of immunity,
so it is curious that the majority chooses to avoid “[p]laintiff’s argument concerning
governmental function immunity” (majority mem at 5 [emphasis added]), when the
defendants did not assert any such argument in their motion below and the burden to assert
and, ultimately, prove such immunity would rest on defendants, not Ms. Howell.
                                             - 10 -
                                             - 11 -                                      No. 91

denied defendants’ motion, without opinion, “with leave to renew after completion of

discovery.”

        The Appellate Division, among other things, granted defendants’ motion for

summary judgment, without addressing the incompleteness of discovery or the City’s

failure to comply with Supreme Court’s orders requiring the depositions of the officers.

Instead, the Appellate Division held that Ms. Howell had failed to demonstrate that the

defendants owed her a special duty. As a general rule, a municipality may not be held liable

for injuries resulting from a simple failure to provide police protection (see Cuffy v City of

New York, 69 NY2d 255, 260 [1987]). The underlying rationale is that “while a

municipality owes a general duty to the public at large to furnish police protection, this

does not create a duty of care running to a specific individual sufficient to support a

negligence claim” (Valdez v City of New York, 18 NY3d 69, 75 [2011]). However, an

exception to the general rule exists where a plaintiff can show that the municipality owed

her a special duty. Such a special duty can arise in three ways, each of which is relevant

here.

        First, a special duty can arise where the plaintiff belongs to a class for whose benefit

a statute was enacted. We have held that “[t]o form a special relationship through breach

of a statutory duty the governing statute must authorize a private right of action” (McLean

v City of New York, 12 NY3d 194, 200 [2009]). A private right of action, in turn, “may

fairly be implied when (1) plaintiff is one of the class for whose particular benefit the statute

was enacted; (2) recognition of a private right of action would promote the legislative


                                             - 11 -
                                           - 12 -                                   No. 91

purpose of the governing statute; and (3) to do so would be consistent with the legislative

scheme” (id.).

       Second and third, even where no statute creates a special duty, the actions of a

governmental defendant may establish a special duty with regard to a particular person,

under either of the two theories articulated by the City in its motion to dismiss: (1)

assumption of positive direction and control of a dangerous situation (see Smullen v City

of New York, 28 NY2d 66 [1971]; Ferreira v City of Binghamton, 38 NY3d 298 [2022]);

or (2) the governmental defendant’s voluntary assumption of a duty to the plaintiff beyond

what is owed to the public generally (see Applewhite v Accuhealth, Inc., 21 NY3d 420

[2013]). A municipality voluntarily assumes a special duty (which we have sometimes

termed a “special relationship”) with a party where there is:

              “(1) an assumption by the municipality, through promises or
              actions, of an affirmative duty to act on behalf of the party who
              was injured; (2) knowledge on the part of the municipality's
              agents that inaction could lead to harm; (3) some form of direct
              contact between the municipality's agents and the injured
              party; and (4) that party's justifiable reliance on the
              municipality's affirmative undertaking” (Tara N.P. v Western
              Suffolk Bd. of Coop. Educ. Servs., 28 NY3d 709, 714-715
              [2017]).
       The Appellate Division held that the defendants were entitled to summary judgment

as a matter of law because Ms. Howell had not raised an issue of fact as to any type of

special duty in response to defendants’ motion for summary judgment. The majority

agrees, holding that Ms. Howell did not preserve a statutorily-based argument as to the




                                           - 12 -
                                           - 13 -                                    No. 91

existence of a special duty, and that the factual record establishes that Ms. Howell cannot

establish a special duty otherwise. I disagree as to both.

                                             III

       I begin with a preliminary matter related to fundamental fairness of our processes.

Supreme Court thrice ordered the City to produce the defendant officers for their

depositions. The City deposed Ms. Howell, and the Appellate Division and majority used

her testimony against her to extinguish her claim. Supreme Court, which should be offered

wide latitude in managing discovery,5 concluded that it would be inappropriate even to

consider the City’s motion to dismiss or for summary judgment until the two defendant

officers could be deposed. Suppose, for example, the officers explained that Mr. Gaskin’s

uncle was a high-ranking NYPD official, who instructed them that he would ensure that

his nephew would comply with the orders of protection and that such information should

be conveyed to Ms. Howell. Or suppose the officers merely said, as Ms. Howell argues

here, that Mr. Gaskin was being provoked by Ms. Howell’s reports to the police, and as

long as she did not call them in the future, they had the situation under control and she

could rely on that representation. Or suppose the officers said that they knew they had a


5
 See, e.g., Hamed v Alas Realty Corp., — AD3d —, —, 2022 NY Slip Op 05518, *2 (2d
Dept 2022) (“The supervision of discovery, and the setting of reasonable terms and
conditions for disclosure, are within the sound discretion of the Supreme Court. The
Supreme Court’s discretion is broad because it is familiar with the action before it, and its
exercise should not be disturbed on appeal unless it was improvidently exercised” [internal
quotation marks omitted]) quoting Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d
518, 518 (2d Dept 2001); Di Mascio v General Elec. Co., 307 AD2d 600, 601 (2d Dept
2003) (“The trial court is afforded broad discretion in supervising disclosure and its
determinations will not be disturbed unless that discretion has been clearly abused”).
                                           - 13 -
                                           - 14 -                                    No. 91

mandatory statutory duty to arrest Mr. Gaskin, but decided to break the law. Would Ms.

Howell still have no claim?

       Given Supreme Court’s repeated orders, flouted by the City, to produce the two

officers for deposition, it is perfectly understandable that Ms. Howell’s counsel would

object to the City’s motion on the ground that discovery was not complete, and perfectly

understandable that Supreme Court, in view of the repeated defiance of its orders and the

centrality of these two officers to the claims asserted, would summarily deny the motion

without prejudice to its renewal once discovery was complete. Where our preservation

doctrine rests on avoiding the “blindsiding” of parties, the party blindsided here is Ms.

Howell. I would hold that the Appellate Division abused its discretion in granting the City

summary judgment in view of the City’s repeated flouting of Supreme Court’s orders and

the centrality of Officers Mosely-Lawrence and Meran to the issues in this case.

                                            IV

       Putting aside the procedural unfairness of treating any claim of Ms. Howell’s as

unpreserved, both issues are fully preserved for our decision. The majority agrees that Ms.

Howell’s claims concerning the existence of a nonstatutory special duty are preserved; it

disposes of those claims on the merits. I discuss them infra at part VI. Whether the DVIA

imposes a statutory special duty is also preserved for our review, albeit by the City rather

than Ms. Howell.

       Our preservation doctrine generally requires that we will not consider an issue on

appeal that has not been raised below, out of concerns for blindsiding parties and judicial
                                           - 14 -
                                            - 15 -                                     No. 91

economy. The paradigmatic cases include the failure to object to the introduction of

evidence, failure to object to jury instructions, or failure to object to the qualifications of

jurors. In such cases, judicial efficiency and orderly judicial process require the timely

interposition of objections; the court system could not function were litigants free to raise

those sorts of objections post hoc, when a trial court could have addressed them had they

been timely made.

       As to other sorts of issues, not those where the question is the failure to interpose a

timely objection, but instead the failure to raise a legal issue in the court of instance, we

have also declined to hear new issues, raised for the first time on appeal, out of a concern

for the blindsiding of an adverse party (see, e.g., Misicki v Caradonna, 12 NY3d 511, 519

[2009] [“We are not in the business of blindsiding litigants, who expect us to decide their

appeals on rationales advanced by the parties, not arguments their adversaries never

made”]). The preservation doctrine, however, is “far less restrictive than some case

language would indicate”; we have carved out an exception that applies even when issues

were “raised neither at the trial nor at previous states of appeal,” so long as the new

contentions could not have “been obviated of cured by factual showings or legal

countersteps” (Telaro v Telaro, 25 NY2d 433, 439 [1969]; see also American Sugar Ref.

Co. of N.Y. v Waterfront Commn. of N.Y. Harbor, 55 NY2d 11, 25 [1982]; Arthur Karger,

Powers of the New York Court of Appeals § 17:2 [3d ed rev 2005]).6 Here, however,



6
 The circumstances here fit within the exception as well. The question of whether a statute
(here, the DVIA) creates an implied cause of action is a pure question of law; there are no
“factual showings or legal countersteps” that could have resolved it below, “turning as it
                                            - 15 -
                                            - 16 -                                    No. 91

neither judicial efficiency nor a concern for blindsiding applies. The City itself, in its

moving papers, raised the issue of whether a statute created a special duty, and spent several

pages arguing that no such duty existed. Because the issue was clearly raised in Supreme

Court, it was preserved. The City cannot claim to have been blindsided because it raised

the issue as a ground on which it sought to dismiss the complaint. Although it is true that

Ms. Howell opposed the City’s motion solely on the ground that the City had failed to

provide the court-ordered discovery to which she was entitled, Ms. Howell’s failure to

address the issue in Supreme Court does not render it unpreserved. One might contend that

Ms. Howell waived the issue by failing to respond to it, but waiver is different from a lack

of preservation: waiver requires a deliberate decision to forego a claim or argument (see

People v Ahmed, 66 NY2d 307, 311 [1985]). Neither the City nor the Appellate Division

contended that Ms. Howell had waived the argument, and because Ms. Howell prevailed

in Supreme Court, it would be difficult to conclude that she affirmatively waived a

statutorily-based claim of special duty rather than standing on what she believed (and

Supreme Court held) was the clear winner, deferring the merits argument until the

completion of discovery.




does on legislative intent” (American Sugar Ref. Co., 55 NY2d at 25). The issue presented
to us is whether, when officers disobey the legislature’s mandatory arrest command and a
victim of domestic violence is injured as a result, that victim can sue the municipality to
recover damages. Our Court may answer yes or no, but some answer will, at least, provide
the legislature, the Governor, and the public with the basis to act accordingly should they
disagree with us. This is precisely why our Telaro exception exists: no fact in this or any
future case will affect our determination as to statutory special duty arising from the
DVIA’s mandatory arrest provision.
                                            - 16 -
                                             - 17 -                                   No. 91

        Here, we have (1) the presentation of the statutorily-based special duty issue in

Supreme Court, and (2) the decision of the Appellate Division that “plaintiff’s alternate

contention that the defendants violated a statutory duty to her is without merit” – with no

suggestion by the Appellate Division that the issue was not preserved (see AD3d 771, 774

[2d Dept 2021]). None of our decisions on preservation holds that when a party has raised

a question of law in the court of instance, that court decides on a different ground, and the

Appellate Division reverses by reaching the issue raised below, the issue of law is

unpreserved for our review. No purpose underlying our preservation rules is served by

treating the question decided here by the Appellate Division—that the DVIA’s requirement

that police officers arrest violators of protective orders who are found at the scene in

violation of such an order does not create a statutory duty—as unpreserved. The City itself

advanced that issue as a ground for ruling its favor, which the Appellate Division then did.




                                               V

        I would hold that CPL 140.10 (4) (b) establishes a statutory special duty for holders

of domestic violence protective orders. In Pelaez v Seide (2 NY3d 186, 200 [2004]), we

held:

               “To form a special relationship through breach of a statutory
               duty, the governing statute must authorize a private right of
               action. One may be fairly implied when (1) the plaintiff is one
               of the class for whose particular benefit the statute was enacted;
               (2) recognition of a private right of action would promote the
               legislative purpose of the governing statute; and (3) to do so
               would be consistent with the legislative scheme.”
                                             - 17 -
                                            - 18 -                                   No. 91



The first prong is indisputably met here. CPL 140.10 (4) (b) requires:

       “Notwithstanding any other provisions of this section, a police officer shall arrest
       a person, and shall not attempt to reconcile the parties or mediate, where such
       officer has reasonable cause to believe that: . . .

       “(b) a duly served order of protection or special order of conditions issued
       pursuant to subparagraph (i) or (ii) of paragraph (o) of subdivision one of section
       330.20 of this chapter is in effect, or an order of which the respondent or
       defendant has actual knowledge because he or she was present in court when such
       order was issued[;] . . . and

               “(i) Such order directs that the respondent or defendant stay away from
               persons on whose behalf the order of protection or special order of
               conditions has been issued and the respondent or defendant committed an
               act or acts in violation of such ‘stay away’ provision of such order; or

               “(ii) The respondent or defendant commits a family offense as defined in
               subdivision one of section eight hundred twelve of the family court act or
               subdivision one of section 530.11 of this chapter in violation of such order
               of protection or special order of conditions.”


Ms. Howell, who had eight domestic violence orders of protection against Mr. Gaskin

ordering him to stay away, is a member of the class for whose benefit CPL 140.10 (4) was

enacted: victims of domestic violence who have obtained orders of protection.

       I turn next to the third Peleaz factor, which we have deemed the “most important”

of the three and “frequently determinative” (Ortiz v Ciox Health LLC, 37 NY3d 353, 360,

361 [2021]).     “[W]here a statutory scheme contains private or public enforcement

mechanisms, this demonstrates that the legislature considered and decided what avenues

of relief were appropriate” (id. at 362). Here, the legislature imposed a duty but provided

no public or private enforcement mechanism, and no preexisting mechanism existed by
                                            - 18 -
                                          - 19 -                                  No. 91

which the new statutory duty could be enforced. Thus, the most important Peleaz factor

cuts in favor of implying a private right of action.     Turning to the second factor,

advancement of the legislative scheme, we have noted that “[t]he second prong is itself a

two-part inquiry. We must first discern what the Legislature was seeking to accomplish

when it enacted the statute, and then determine whether a private right of action would

promote that objective” (id. at 363). The legislature’s objective in enacting CPL 140.10

(4) as part of the DVIA is painfully obvious.

       In 1994, the year the DVIA was enacted, the New York State Division of Criminal

Justice Services recorded 60,467 reports of domestic violence between married couples.

Of these offenses, 55,683 were perpetrated by husbands against their wives (or common

law wives); 5,691 of the incidents included a husband violating his wife’s order of

protection against him.7 Data at the time covered only married couples; thus the numbers

are vastly understated. Despite the underinclusive nature of the data, DCJS recorded 87

domestic violence homicides among this subset in 1993 alone.8 During the years 1991

through 1995 in New York state, DCJS data showed that the rate of violent crimes in

general decreased every year. During the same period, however, domestic violence

offenses did not decrease. Legislators who sponsored the DVIA estimated that “some 4,000

women will be killed nationally this year by way of incidents of domestic violence. Some




7
 Division of Criminal Justice Services,1994 Crime and Justice Annual Report, at 38.
8
 Commission on Domestic Violence Fatalities, Report to the Governor (October 1997), at
5.
                                          - 19 -
                                          - 20 -                                   No. 91

15 seconds can’t elapse in this country without a woman being a victim of domestic

violence.”9

       By enacting the DVIA, the legislature sought to protect victims of domestic abuse

from the escalation of violence—and the police indifference—of exactly the type that Ms.

Howell experienced. In 1993 and 1994, legislators held months of hearings across the state

to gather information about the scope and causes of, and potential solutions to, domestic

violence. Those hearings included testimony from, inter alia, survivors, law enforcement,

judges, advocates, academics, and social services professionals. Both the Senate and

Assembly sponsors’ bill memoranda termed domestic violence “a crime of enormous

magnitude and tragic consequences,” and observed that “[t]he National Institute of Mental

Health has identified battering as the leading cause of injury to women, more than auto

accidents, rapes and muggings combined” (Assembly Sponsor’s Letter in Support, Bill

Jacket, L 1994, ch 222 at 10-11; Senate Sponsor’s Mem in Support, Bill Jacket, L 1994, ch

222 at 23).

       The sponsors of the DVIA were aware that police often failed to enforce orders of

protection or otherwise failed to intervene in domestic violence situations. Our court had

long been aware of the problem as well. In Bruno v Codd (47 NY2d 582 [1979]), 12

domestic violence victims sued the NYPD, the Department of Probation, and the Family

Court, alleging discrimination and misconduct against them for the defendants’ failure to



9
 Public Hearing on the Revision of New York State’s Laws Pertaining to Domestic
Violence, including how the Statutory Law Can Better Protect Victims of Domestic
Violence and Prosecute Violent Family Offenders (11/29/1993), at 3.
                                          - 20 -
                                            - 21 -                                    No. 91

enforce and comply with statutes and regulations regarding domestic violence complaints.

We noted that a “primary concern voiced in plaintiffs’ complaint is frequent failure of

officers of the New York City Police Department to respond to requests for safeguarding

made by or on behalf of a battered or threatened wife, presumably because of the reluctance

on the part of the police to intervene in what they reflexively characterized as ‘domestic

disputes’ rather than criminal offenses” (id. at 590).

       In the introduction to the Senate bill that became the DVIA, the sponsors (composed

of 37 Senators) noted that “one of the major problems contributing to the recurrence of

domestic violence lies in the absence of aggressive enforcement by law enforcement

officials.” Because of this, a key provision of the legislation provides that a police officer

must arrest someone who violates a stay-away order of protection (CPL 140.10 [4]).

Senator Saland’s letter to the Governor’s Counsel listed “New York’s first mandatory

arrest law” first among the DVIA’s highlights (Senate Sponsor’s Letter in Support, Bill

Jacket, L 1994, ch 222 at 6). Assemblyperson Weinstein’s letter to the Governor’s counsel

likewise identified the mandatory arrest provision as a “cornerstone of this legislation”

(Assembly Sponsor’s Letter in Support, Bill Jacket, L 1994, ch 222 at 9) The Governor’s

approval memorandum noted that the DVIA included “a four-year pilot program requiring

mandatory arrest of family offenders,”10 and further explained that the DVIA created a


10
   The mandatory arrest provision has been renewed every two years without lapse since
its enactment in 1994. In addition, the New York Police Department patrol guide in effect
when officers Meran and Mosely-Lawrence responded to Ms. Howell’s calls for help
required that officers must “[a]rrest offender even if complainant-victim requests that
offender not be arrested” (NYPD Patrol Guide 208-36 [issued Aug. 15, 2003]). It also
required officers, when a complainant was not able to produce the order of protection, to
                                            - 21 -
                                            - 22 -                                     No. 91

system by which police officers could “retrieve information on orders of protection and

family court arrest warrants automatically,” which would “enhance police response in

domestic violence cases” (Governor’s Approval Mem, Bill Jacket, L 1994, ch 222 at 26-

27).

       The legislative history contains letters of support from hundreds of activists, service

providers, and ordinary citizens urging the Governor to approve the bill. Those letters

overwhelmingly focus on the concern addressed by the mandatory arrest provision (for

example, that “[b]atterers ignore Orders of Protection and go unpunished” and that “[t]he

courts, the police and the legislature have historically failed to protect battered women and

their children”), and many explicitly voice their support for that provision (see e.g. Letters

in Support, Bill Jacket, L 1994, ch 222, passim). Hundreds of supporters called the

Governor’s office; internal communications indicate that the callers “specifically want[ed]

the mandatory arrest part of the bill left intact” (Bill Jacket, L 1994, ch 222, at 50-51).

Ironically, the defendant here, the City of New York, wrote to the Governor to pronounce:

“One of the most critical provisions of this bill would call for arrests in cases involving

family offenses” (City of New York Office of the Mayor, Mem in Support, Bill Jacket, L

1994, ch 222 at 80).

       Thus, it could not be clearer that the legislature believed it extraordinarily important

that perpetrators of domestic violence who violated orders of protection would be arrested




call first the Central Records Division, then the precinct of occurrence, then the
Communications dispatcher to verify the details of the order (see id.).
                                            - 22 -
                                            - 23 -                                    No. 91

– without exception. That satisfies the first part of Peleaz’s second prong. The second part

of that prong asks whether a private right of action would promote that objective.

       The salutary effect of damage suits for officers who violate the rights of others is

well established (see e.g., Richardson v McKnight, 521 US 399, 399 [noting the purpose

of damage awards under 42 USCA § 1983, enacted as part of the 1871 Civil Rights Act, is

to “deter[] state actors from depriving individuals of their federally protected rights”). The

countervailing concern—the drain on financial resources of the governmental defendants

who end up paying for the officers’ transgressions—is carefully cabined by two features.

First, governmental immunity doctrines bar recovery in most cases; the most egregious

cases, where immunity is unavailable, have not resulted in governmental insolvency (see,

e.g., Brownridge v City of New York, No. 1:2021cv04603 [EDNY 2021] [$13,000,000

settlement for misconduct including faulty detective work]; Alvarado v City of New York,

index No. 516399/2019 [Sup Ct, Kings County] [$12,000,000 settlement for excessive

force resulting in injury to neck and spinal cord]; see generally Legal Aid Society, Law

Enforcement Lookup, Civil Lawsuits (NYPD), https://legalaidnyc.org/law-enforcement-

look-up/ [last accessed Nov. 2, 2022]). Second, the prospect of money damages gives

governmental authorities the incentive to cause their employees to comply with the law.

The deterrent function of compensatory damages to incentivize governmental actors to

comply        with        law        is       firmly        established       (see        e.g.

Hardin v Straub, 490 US 536, 539 [1989] [“(42 USC) § 1983's chief goals (are)

compensation and deterrence”]; Memphis Community School Dist. v Stachura, 477 US

299, 307 [1986] [“Deterrence is also an important purpose of this system (28 USC § 1983),

                                            - 23 -
                                             - 24 -                                      No. 91

but it operates through the mechanism of damages that are compensatory”]; Carey v

Piphus, 435 US 247, 256-257 [1978] [compensatory damages have an “inherent” and

“formidable” deterrent effect]). For these reasons, I would hold that the second part of

Peleaz’s second prong has been met as well.

       In short, the City bore a statutory special duty to Ms. Howell, because the

satisfaction of the test for a private right of action establishes that special duty, as required

by Peleaz. The officers plainly breached that duty; causation and damages would be

determined at trial.11



11
  Only for the purpose of this appeal do I assume that Peleaz properly equated the test for
the existence of a statutory special duty with a private right of action.
Conceptually, determining whether to imply a cause of action asks whether the legislature
wished to provide one. The presumption under our caselaw is that the legislature did not
intend to create a cause of action, which can be overcome when the three-part test
establishes that the legislature must have meant to allow one. But negligence claims (and
subsidiary doctrines such as special duty) are established by the common law and courts.
The legislative presumption operates in exactly the opposite direction: the legislature can
displace the common law only by doing so clearly and unequivocally (see, e.g., Hechter v
New York Life Ins. Co., 46 NY2d 34, 39 [“(I)t is a general rule of statutory construction
that a clear and specific legislative intent is required to override the common law”]).
Because common law doctrines like negligence are judicially managed, the courts are
expected to adapt them in response to changing needs (see, e.g., Macpherson v Buick Motor
Co., 217 NY 382, 391 [1916] [noting theories of negligence ought to change alongside the
“the needs of life in a developing civilization”]; Woods v Lancet, 303 NY 349, 355 [1951]
[“We act in the finest common-law tradition when we adapt and alter decisional law to
produce common-sense justice”]). Thus, determining the scope of the common law
negligence claim and the judicially-made special duty requirement is a judicial function
shaped by the court’s evaluation of public policy. Our evaluation should certainly consider
the legislature’s policy in enacting the DVIA and the mandatory arrest requirement, but is
not controlled by the absence of an explicit or implied right of action. If, on the other hand,
we were evaluating a statutory cause of action, we would not apply these immunities (or,
for that matter, ask whether the injury was proximately caused by the officers’ conduct);
but-for causation is all that a plaintiff must show when a statute sets out prohibited conduct
and provides a civil remedy.
                                             - 24 -
                                            - 25 -                                    No. 91




Analytically, Peleaz misapplied Sheehy v Big Flats Community Day (73 NY2d 629
[1989]). A subsequent case, McLean v City of NY (12 NY3d at 200), entrenched the error.
In Sheehy, a minor was served alcohol at a community fair and was injured. She sued to
recover for her injuries. We separately considered and rejected, first, her claim that the
various statutory prohibitions against serving alcohol to minors created a private right of
action, and second, her claim that an action in negligence should lie. We rejected the latter
not because there was no private right of action in the various statutes, but for two reasons:
(1) courts had consistently held that no “duty exists to protect a consumer of alcohol from
the results of his or her own voluntary conduct”; and (2) the Dram Act “made express
provision for civil remedy, albeit a narrower remedy than the plaintiff might wish,” which
we saw as a factor counseling against recognizing a duty (Sheehy, 73 NY2d at 636). Sheehy,
then, supports my view. Peleaz and McLean conflate Sheehy's two distinct holdings. If, for
example, Sheehy had held that a duty existed, the fact that the legislature had provided a
different civil statutory remedy would not be sufficient to displace the common law
allowing tort recovery. Peleaz and McLean, by using the legislature’s silence on the
provision of a civil remedy to eliminate a common-law tort action that might otherwise
exist, contravene our requirement that a legislative displacement of the common law must
be clear and unmistakable.

That error is further evidenced by the doctrine of negligence per se. As recognized in the
First, Second, and Third Restatements of Torts, the violation of a statute intended to protect
the victim may establish both duty and breach (see, e.g., Martin v Herzog, 228 NY 164
[1920]; see also Restatement [Third] of Torts: Liability for Physical and Emotional Harm
§ 14, Comment c, Statutory Violations as Negligence Per Se [“(N)egligence per se has
been settled doctrine in American tort law for many decades”]). Under that settled doctrine,
“[a]n actor is negligent if, without excuse, the actor violates a statute that is designed to
protect against the type of accident the actor’s conduct causes, and if the accident victim is
within the class of persons the statute is designed to protect” (id. § 14).

       Far from requiring an implied cause of action to create a statutory duty, traditional
negligence per se doctrine

              “presupposes a statute that declares conduct unlawful but that
              is silent as to civil liability and that cannot be readily
              interpreted as impliedly creating a private right of action. This
              Section [of the Restatement] hence acknowledges that the
              statute may not itself provide civil liability. This Section
              nevertheless concludes that courts, exercising their common-
              law authority to develop tort doctrine, not only should regard
              the actor’s statutory violation as evidence admissible against
              the actor, but should treat that violation as actually determining
                                            - 25 -
                                            - 26 -                                    No. 91




                                             VI.

       Independently from the existence of a statutory special duty, Ms. Howell has raised

a triable issue of fact as to the existence of a special duty based on the City’s assumption

of control over a dangerous situation or its voluntary assumption of a duty to Ms. Howell.

As to both of these theories, the majority rests its decision solely on its assertion that the

record conclusively demonstrates that Ms. Howell did not justifiably rely on anything the

officers did or said.

                                              A




              the actor’s negligence. An unexcused violation of the statute is
              thus negligence per se” (id. § 14, Comment c).

Negligence per se thus

              “addresses the interstices left when statutes neither provide for
              nor negate private rights of action. When the legislature has not
              provided a remedy, but the interest protected is physical or
              emotional harm, courts may consider the legislative purpose
              and the values reflected in the statute to decide that the purpose
              and values justify adopting a duty that the common law had not
              previously recognized.” (id. § 38, Comment c).

       Thus, were we to evaluate Ms. Howell’s claim under the traditional doctrine of
negligence per se, we would regard the officers’ unexcused statutory violation as “actually
determining [their] negligence” (id. § 14, Comment c). Proximate cause, of course, would
be a question for the finder of fact.
                                            - 26 -
                                           - 27 -                                     No. 91

       In Supreme Court, the City contended that a “special duty can be created . . . when

the municipality assumes positive direction and control in the face of a known, blatant and

dangerous safety violation.” The City argued that such instances were “rare” because our

caselaw required that “the defendant knowingly directed the plaintiff into the path of

danger” (citing O’Connor v City of New York, 58 NY2d 184 [1983]) and applied only

“where the municipality exercises direct personal supervision over the injured person.”

However, earlier this year we decided Ferreira v City of Binghamton (38 NY3d 298

[2022]), which renders the City’s argument below untenable. In Ferreira, we held that a

special duty exists when governmental actors plan and enforce a no-knock warrant, with

the duty running to all occupants of the target premises (see id. at 317-318). The police in

Ferreira did not knowingly direct any specific person into the path of danger (they did not

even know the plaintiff existed) and the plaintiff was not someone over whom the police

exercised any supervision or with whom the police had any relationship whatsoever.

Instead, Ferreira held that a special duty exists as to the planning and execution of no-

knock warrants because “the police direct and control a known and dangerous condition,

effectively taking command of the premises and temporarily detaining occupants of the

targeted location” (id. at 318). Key to that holding was the determination that “the

municipality's duty to the individuals in the targeted premises, a limited class of potential

plaintiffs, exceeds the duty the municipality owes to the members of the general public,”

thus distinguishing the claim from those asserting negligence to the public at large (id.).

Ferreira’s articulation contains two important innovations in the common law of special

duty: first, when the government takes charge of a dangerous situation, the governmental

                                           - 27 -
                                             - 28 -                                     No. 91

defendant need not know of the existence of a person for the special duty to attach to that

person; and second, we created a categorical rule applicable to all no-knock warrants,

which we had not previously done for any type of special duty.

       Here, Ms. Howell has raised a triable issue as to whether the police “direct[ed] and

controll[ed] a known and dangerous condition” (id.). The existence of multiple orders of

protection; Mr. Gaskin’s prior beating of a pregnant Ms. Howell; and his repeated

violations of the orders of protection observed by the officers, including his bashing of her

door with a pipe and breaking her lock, establish that the situation was known and

dangerous. In the light most favorable to Ms. Howell, the officers’ repeated assurances

that she would be safe; the officers’ involvement of Mr. Gaskin’s uncle; the emphatic

instruction that Ms. Howell should not call the police again; and the officers’ decision to

violate CPL 140.10 (4) and instead resolve the threat in their own way, would allow a trier

of fact to conclude that the officers had “directed and controlled” the dangerous condition.

                                               B

       In Supreme Court, the City also contended that a special duty could be created

“when the municipality voluntarily assumes a duty that generates justifiable reliance by the

person who benefits from the duty” (citing Peleaz, Cuffy, and Valdez). The majority, after

reciting the four Cuffy factors necessary to establish the voluntary assumption of a special

duty, does not contend that Ms. Howell has failed to meet the first three factors, but holds

that she failed to raise a triable issue of fact as to the “critical” fourth element—justifiable

reliance.

                                             - 28 -
                                             - 29 -                                      No. 91

       Here, the fourth factor is “critical” because Ms. Howell has indisputably satisfied

the other three. The first two factors in the special relationship test—assumption of an

affirmative duty to act and knowledge that inaction could lead to harm—are satisfied as a

matter of law by the issuance of an order of protection (Mastroianni v County of Suffolk,

91 NY2d 198, 204 [1997] [“(A) duly issued order of protection constitutes an ‘assumption’

of an ‘affirmative duty’ of protection coupled with awareness that ‘inaction could lead to

harm’”], quoting Cuffy, 69 NY2d at 260). No one contends that the officers’ repeated

interactions with Ms. Howell fail to satisfy the third “direct contact” Cuffy factor. Thus,

Ms. Howell’s claim that the City owed her a special duty via Cuffy’s voluntary assumption

test turns solely on the issue of justifiable reliance.

        On summary judgment, all facts must be taken in the light most favorable to Ms.

Howell. Here, defendants proffered no evidence at all. A reasonable trier of fact could have

concluded that the officers repeatedly told Ms. Howell she would be safe; that they had

talked to Mr. Gaskin and told him not to harass her; that they assured her Mr. Gaskin would

be staying with his uncle; and that the police were familiar with his uncle, who has some

special relationship with the police. The City and Appellate Division focus on other

portions of Ms. Howell’s testimony—for example, that she was scared, or that she knew

Mr. Gaskin had remained in his apartment despite the officers’ instruction that he leave, or

that the police told her to move out of her own apartment and threatened her with arrest if

she called them again—all of which, if taken in the light least favorable to Ms. Howell,

could result in a verdict against her. Notably, though, “credibility, the reconciliation of . . .


                                             - 29 -
                                            - 30 -                                    No. 91

conflicting statements, a determination of which should be accepted and which rejected,

and the truthfulness and accuracy of [a witness’s] testimony, whether contradicted or not,

were exclusively for the jury, the trier of the facts. . . The court could not put its finger

upon any particular item of testimony by [a witness] and say, as matter of law, that it was

the truth” (Lee v City Brewing Corp., 279 NY 380, 384 [1939] [citations omitted]).

       Evaluating the facts in the light most favorable to Ms. Howell, she understood Mr.

Gaskin had not left the building because his uncle was working late and not immediately

available to transport him away and that Mr. Gaskin’s prior appearances were merely to

recover his clothes and were sanctioned by the officers. From her observations about the

relationship between Mr. Gaskin’s uncle and the officers, a trier of fact could conclude that

Ms. Howell understood that the officers were taking a step to ensure her security by

involving the uncle, who appeared to have some authority over the officers. A reasonable

trier of fact could also have found that by telling Ms. Howell that if she called the police

again, she would be arrested, the police were telling her they had the situation under

control, there was absolutely no need for her to call again to seek their further protection,

and it was her summoning of the police that was escalating the situation with Mr. Gaskin.

Furthermore, despite her experiences with the officers thus far, when Ms. Howell was

being assaulted on November 18, she yelled out of the window to ask any person within

earshot to call the police, demonstrating that she continued to rely on them to aid her.

“[W]hether a special relationship exists is generally a question for the jury” (Coleson v City




                                            - 30 -
                                            - 31 -                                    No. 91

of New York, 24 NY3d 476, 479 [2014]). The evidence tendered in this case creates a triable

issue of fact, sufficient to defeat a motion for summary judgment.

       Most fundamentally, victims of domestic violence who have obtained orders of

protection from our courts are a limited class of persons justifiably entitled to rely on the

DVIA’s mandatory arrest provision. How could it be otherwise? The majority’s holding—

that despite the multiple orders of protection and emphatic action by the legislature and

Governor requiring the arrest of violators of such orders, two officers are able to

countermand all three branches of government and render the victim’s reliance on the law

“unjustifiable” —is baffling. What, then, becomes of our holding in Mastroianni that “a

duly issued order of protection constitutes an ‘assumption’ of an ‘affirmative duty’ of

protection coupled with awareness that ‘inaction could lead to harm’” (91 NY2d at 204)?

In Mastroianni, we held that a plaintiff could justifiably rely on police protection even

though the police told her they would not arrest her assailant. The order itself, and the

protection it is intended to afford, are the affirmative undertakings on which a plaintiff may

justifiably rely (see Dinardo v City of New York, 13 NY3d 872, 877 [2009, Lippman, J.,

concurring] [“The touchstone of the special duty rule is that the government, by its

undertaking to the specific plaintiff, has gone above and beyond the general duty it owes

to the public and created a unique relationship with that plaintiff, upon which he or she is

entitled to rely” (citation omitted)]).

       Likewise, in Sorichetti v City of New York (65 NY2d 461 [1985]), we held that a

special relationship existed, and emphasized that an order of protection


                                            - 31 -
                                            - 32 -                                    No. 91

              “evinces a preincident legislative and judicial determination
              that its holder should be accorded a reasonable degree of
              protection from a particular individual. It is presumptive
              evidence that the individual whose conduct is proscribed has
              already been found by a court to be a dangerous or violent
              person and that violations of the order’s terms should be treated
              seriously. Significantly, the class of potential victims to whom
              a duty to investigate might arise is necessarily limited by the
              terms of the order” (id. at 469-470; see also Cuffy, 69 NY2d at
              262 [“(T)he presence of a judicial order of protection
              contributed to our conclusion in Sorichetti that an actionable
              relationship existed”]).
Parallels between Sorichetti and Ms. Howell’s case are instructive. Both had orders of

protection in place—though Ms. Howell’s was augmented by the mandatory arrest

provision of the DVIA. The officers in both cases knew of the offender’s violent

tendencies. The responses to Ms. Sorichetti— it’s ‘only a piece of paper’ that ‘means

nothing,’ “ ‘wait outside,’ ” and “ ‘go home’ ” (Sorichetti, 65 NY2d at 466, 471—are

exactly the sort of statements the Appellate Division cited to contend that Ms. Howell could

not justifiably rely on the police.

       Are we to allow individual officers, by disobeying the law and threatening to arrest

the victim holding an order of protection, to render reliance on the law unjustifiable? Sadly,

that is precisely what the majority holds: had the officers unequivocally said, “you can rely

on us to follow the law and arrest Mr. Gaskin, and you will be safe,” Ms. Howell’s case

could proceed, but because the officers said, “we will disregard the law and you are on

your own,” her case must fail. Police officers have discretion in how they choose to enforce

the laws. Should they now be given discretion to write laws out of existence?




                                            - 32 -
                                            - 33 -                                    No. 91

       The majority quotes Mastroianni (a case in which we upheld a money damage

award against the police for failing to protect the victim) for the proposition that the “mere

existence of an order of protection, standing alone, will not prove justifiable reliance”

(majority mem at 4). The events in Mastroianni took place a decade before the legislature

acted to require the police to arrest violators of domestic violence orders of protection,

without exception. The order of protection here does not stand alone; it is accompanied by

forceful and unambiguous legislative action, taken in response to countless events like

those in Mastroianni. Indeed, this case does not even call on us to decide whether the

violation of the mandatory arrest statute creates a rebuttable presumption of reliance or

conclusive proof of reliance; either would be enough to defeat the City’s motion for

summary judgment.

       The majority insists that the legislature could not have intended to impose liability

for police failure to comply with the DVIA’s mandatory arrest provision because, “[g]iven

the numbers above, the cost of potential municipal liability regarding violations of orders

of protection would far exceed the [$500,000 appropriated by the legislature] and would

have a significant impact on municipal finances” (majority mem at 5). I have three

responses to the majority’s argument. First, the calculation by the budget office in 1994

(including that the bill would have no “fiscal implications” for local municipalities) of the

expected cost of the legislation surely did not assume that officers would violate the statute

by disobeying the mandatory arrest requirement. The budget office estimate measured the

cost of the legislation if obeyed, not if flouted. Second, the 195,000 domestic violence


                                            - 33 -
                                           - 34 -                                     No. 91

orders of protection issued since 2011 will impose no liability on municipalities unless: (a)

the subject of an order violates it; (b) the police disregard the mandatory arrest law; (c)

injury proximately follows from the police inaction; and (d) governmental function

immunity does not bar recovery even when a special duty is established (on this last point,

see majority mem at 2 n 1). Third, the legislative history cited by the majority does not

support its conclusion. Immediately below the statements cited by the majority appears

the following: “The longer term State operations impact for the above agencies . . . will

depend on felony arrest activity. . . Unfortunately, the criminal justice sector could not

provide any estimates of workload impact” (Bill Jacket, L 1994, ch 222 at 38). Thus, the

legislature acknowledged that the budget office’s cost estimate was underinclusive.

Additionally, during the statewide hearings the legislature held while drafting the DVIA,

Senator Saland, the bill’s sponsor, questioned the City of Buffalo Police Commissioner

about expenses associated with the “instances in which the defendants or respondents have

started litigation charging false arrest” after their cases were dismissed for lack of a true

complainant (11/23/1993 Domestic Violence Hearing, 59). Asked whether he had “a

suggestion … that might enable us to create a mechanism that shields your department,

your officers and parole officers from having to place themselves, or be placed in that

situation where they [effect a mandatory arrest required by law] and then they and their

municipality find themselves subject to the lawsuit?”, the Commissioner agreed that

“something to protect the police officers would be very, very important” (id. at 61), but

distinguished between liability arising from “our number one concern that . . . no action

having been taken, the officers leave that scene and then the victim is assaulted further or

                                           - 34 -
                                            - 35 -                                    No. 91

in the worst case obviously we’ve had homicides as a result of this so, you know, the issue

of any kind of physical harm or serious physical injury to the victim would be very, very

important,” and liability arising from the concern that officers “will not be criticized for

making a bad arrest or that there is a liability issue of making a false arrest coming against

the officer” (id. at 61-62). Senator Saland responded that they were “looking,

contemplating, there is nothing in the bill that addresses it now, but something akin to the

language that’s in the Social Service Law that deals with mandatory report, providing them

with, in effect, a good faith immunity for basically doing what the law requires of them

and doing it in a fashion that, if anything, is short of being grossly negligent” (id. at 62).

Senator Daly noted that the following language “would go far in that way: The police

officer shall arrest in the course of his duty” (id.). The inescapable conclusion is that the

legislature wanted any immunity to incentivize officers to follow the law, not to protect

them when they failed to do so.

       The majority’s core argument for disregarding the legislature’s decision—we’re

afraid of the cost—could just as easily be applied to police brutality cases or deprivations

of civil rights. The simple answer to that argument is: when governmental entities follow

the law, they will face no liability. The courts issued Ms. Howell multiple orders of

protection. She reasonably relied on them. The legislature required the police to arrest Mr.

Gaskin. She reasonably relied on the statute. Even putting those aside, her statements,

taken in a light most favorable to her, establish her reliance.




                                            - 35 -
                                          - 36 -                                    No. 91

                                           VII

       I offer one final observation. In Ferreira, we held that police officers planning or

executing a no-knock warrant owe a special duty to all those inside the targeted premises.

That includes people within the premises as to whom probable cause exists to arrest them,

some of whom pose such a threat to the police that a no-knock warrant is required. If the

police plan or execute the raid negligently, any person within the premises, including the

violent criminal dreaded by the police, may recover money damages from the government.

Here, the majority holds that a victim of domestic violence, granted special protections by

the courts and legislature, may not recover damages when officers violate the law. The

genius of the common law is that it does not require that outcome, but allows our court to

adjust the common law doctrines of negligence and special duty as fairness and justice

require.




                                          - 36 -
RIVERA, J. (dissenting):

             “[The police officers said] what’s going on now. . . . I said look
             at what he’s doing. He did this to my door and look. I said I
             don’t know what -- he’s calling me all types of names and
             everything and he’s trying to bust in. [The officer] said how
             many times you going to keep calling us. Why don’t you move.


                                           -1-
                                           -2-                                      No. 91

              Why don’t you go and stay somewhere else if this keep[s]
              happening. . . .

              “I said I don’t have no place else to be. This is my apartment
              and even if his apartment is upstairs if he’s not supposed to be
              here or come down to my floor the order of protection says.
              Well, show me again. I said Miss, I told you the other day he
              ripped it. They said it’s my business to go down and get another
              order of protection. I had to go to my domestic violence worker
              and ask them for another copy of it.”


       In her own words, plaintiff Dora Howell describes how she sought police protection

on multiple occasions from a physically and emotionally abusive ex-boyfriend. The police

did not arrest him, even though he was in violation of multiple judicially-issued orders of

protection to stay away from plaintiff. He eventually pushed her out of a third-story

window. It is an all too familiar scenario of intimate partner violence and failed law

enforcement. Plaintiff then turned to our civil torts system for justice. The majority

concludes that she cannot pursue a negligence action against defendant officers and the

City of New York because they had no duty to protect her. That holding is

incomprehensible.

       By law, New York police officers must arrest persons who violate an order of

protection issued in cases involving former or current intimate partners (see CPL 140.10

[4] [b]). Plaintiff secured eight such orders against her ex-boyfriend, Andre Gaskin. No

one disputes that she did what the law required when she petitioned and persuaded the

courts that she needed judicial protection against him. When Gaskin violated these judicial

orders by repeatedly contacting plaintiff, threatening her, and physically attacking her,

plaintiff called the police for help and asked them to enforce those orders. In this action

                                           -2-
                                              -3-                                         No. 91

she alleges that defendants New York City Police Department (NYPD) Officers Mosely-

Lawrence and Meran negotiated with Gaskin to leave the premises rather than arrest him

as the law required, and that they told her she should move out of her apartment.

       Plaintiff further alleges that, after several visits, the officers eventually told her that

if she called again, they would arrest her. Unsurprisingly, Gaskin was undeterred by the

police, and one day during a violent bout, he pushed plaintiff out of his third-floor

apartment building window. She survived. When the same officers who had failed to arrest

Gaskin arrived at the scene, they told her that “she should have listened” to them and moved

out. The officers’ reproach of plaintiff is shocking. I thought we were done with the days

of blaming the victim, but I digress.

       This appeal is a cautionary tale of the continued failures of our legal system to

effectively address intimate partner violence and protect survivors, made worse by the

majority decision. If, as the majority concludes, plaintiff cannot pursue her claims and test

her allegations in court because the officers made it clear that they would not comply with

the law, then how can—and why should—survivors trust our legal system? I disagree with

the majority that our courts provide plaintiff with no recourse. Plaintiff has set forth a viable

claim for negligence based on the officers’ alleged misconduct and defendants have failed

to meet their burden of showing on their motion for summary judgment that they did not

owe her a duty under the facts alleged in her complaint. Of course they owed her a duty—

the legislature has said so.




                                              -3-
                                             -4-                                      No. 91

                                               I.

        Intimate partner violence1 affects people from all walks of life, regardless of

economic status, race, ethnicity, or gender identity (see e.g. National Domestic Violence

Hotline, Domestic Violence Statistics, https://www.thehotline.org/stakeholders/domestic-

violence-statistics/ [last visited Nov. 8, 2022]). It includes physical, psychological,

economic, sexual, and emotional abuse (see Matthew J. Breiding et al., National Center for

Injury Prevention and Control, Centers for Disease Control and Prevention, Intimate

Partner Violence Surveillance: Uniform Definitions and Recommended Data Elements at

11-17     [2015],     available     at     https://www.cdc.gov/violenceprevention/pdf/ipv/

intimatepartnerviolence.pdf). While advocates have described the experiences of victims,

it is the voices of survivors that most pointedly reveal the toll of this violence:

              “Five years ago, when my life as a victim of violence in my
              home became public, people seemed so surprised that a man of
              my former husband’s prominence could be guilty of physically
              and emotionally abusing his wife and children. There were
              those who felt I must have ‘done something’ to deserve the 17

1
  Unless contained in a direct quote or citation, I use the term “intimate partner violence”
rather than “domestic violence” to refer to violence between former or current intimate
partners. As I explained almost 30 years ago:

              “The term ‘domestic violence’ is a misnomer because it
              suggests that violence that occurs in the home or among family
              members belongs in a different category than other forms of
              violence, or is of a distinctly private nature. Historically, such
              beliefs have acted to insulate violence against women from
              state intervention and from rigorous law enforcement and
              judicial scrutiny” (Jenny Rivera, Domestic Violence Against
              Latinas by Latino Males: An Analysis of Race, National
              Origin, and Gender Differentials, 14 BC Third World LJ 231,
              232 n 5 [1994]).

                                             -4-
                              -5-                                   No. 91

years of black eyes, bruises, a broken ear drum, and, yes, also
being beaten while I was pregnant with one of my six children.
Also, they felt that perhaps I had done something to deserve
the endless hours of belittlement and criticism that became a
pattern of rigid threatening control from the early days of our
relationship. I will be honest, I certainly wanted the same
myself, for guilt was constantly reinforced by my husband.

“I wonder why people look for reason to justify violence in the
home. I think perhaps for some it is incomprehensible that a
wife and child is not safe in their home” (US Senate, Comm on
Judiciary, Domestic Violence: Violence Against Women,
Hearing on Legislation to Reduce the Growing Problem of
Violent Crime Against Women, 101st Cong, 2d Sess, Dec. 11,
1990 part 2 at 88-89).

“When I left, I left everything I owned and loved. For years my
children and I lived below poverty and experienced great
sacrifice, all in the name of living free from violence.

“It took 10 years for me to rebuild my life after leaving and 20
years for me to come before you today with my story” (US
House, Comm on Judiciary, Subcomm on Crime & Criminal
Justice, Domestic Violence: Not Just a Family Matter, Hearing,
103d Cong, 2d Sess, June 30, 1994 at 11).

“There’s no worse emotion, I think, than fear. When you hear
yelling through the walls, it’s a helpless feeling. I was never
abused, but the fear it created in my life is something that I’ll
never forget” (Claudine Dombrowski, Joe Torre – The ‘fear’
was the worst – Growing Up with Domestic Violence,
YouTube [Mar. 25, 2009], https://www.youtube.com/
watch?v=zite2v5UdqU).

“The first time I went to the hospital [he] had broken my nose
and cut my head open. He hit me on the head with a wooden
clothes hanger and I got seventeen stitches over my ear. I can’t
hear well on that side since that happened. The other time, I
was pregnant with my third boy. . . . [He] hit me and kicked
me so that I almost miscarried in my sixth month. You know,
[my son] has always been a slow learner and I think it’s
because of the beating before he was born” (Domestic Violence


                              -5-
                                             -6-                                    No. 91

                Against Latinas at 235 n 21, quoting Myrna M. Zambrano,
                Mejor Sola Que Mal Acompanada 140 [1985]).

                “My mom didn’t believe me—when I told her she didn’t
                believe that she—her reaction was that doesn’t happen with
                other women. Women don’t do that to each other. And I think
                it took her actually seeing me bruised to have her realize the
                yeah, I wasn’t just blowing this out of proportion. It hurt. It
                made me feel like she didn’t believe what I was telling her.
                When I called her and asked her to come over and get me
                because [my partner] had hurt me, she stopped at a sewing
                machine place on the way because she had an errand to run.
                So, I mean that—that, I think hurt more than [my partner’s]
                fist” (Mikel L. Walters, Straighten Up and Act Like a Lady: A
                Qualitative Study of Lesbian Survivors of Intimate Partner
                Violence, 23 J Gay & Lesbian Soc Servs 250, 259 [2011]).2


         As the above testimonials make clear, in addition to physical, psychological, and

emotional harm, intimate partner violence has wide-ranging social effects, impacting

employment (see e.g. Pamela C. Alexander, Childhood Maltreatment, Intimate Partner

Violence, Work Interference and Women’s Employment, 26 J Family Violence 255 [2011]);

housing stability (see e.g. Joanne Pavao et al., Intimate Partner Violence and Housing

Instability, 32 Am J Preventative Med 143 [2007]); and even the lives of future generations

(see e.g. Megan R. Holmes et al., Economic Burden of Child Exposure to Intimate Partner

Violence in the United States, 33 J Family Violence 239 [2018]).




2
    Additional survivor and advocate accounts can be found in the sources cited above.
                                             -6-
                                            -7-                                       No. 91

                                             II.

                                             A.

       Survivors of intimate partner violence and their advocates have spent decades

requesting that law enforcement and the judicial system treat intimate partner violence like

a crime of public concern rather than a private matter (see e.g. Susan Schechter, Women

and Male Violence: The Visions and Struggles of the Battered Women’s Movement 157-

174 [1982]; Eve S. Buzawa & Carl G. Buzawa, Domestic Violence: The Criminal Justice

Response 89-124 [3d ed 2003]; Elizabeth M. Schneider, Battered Women & Feminist

Lawmaking 20-23 [2000]; Jeannie Suk, Criminal Law Comes Home, 116 Yale LJ 2, 11-17

[2006]; Tara Urs, Coercive Feminism, 46 Colum Hum Rts L Rev 85, 92-107 [2014]). In

the mid-twentieth century, “[f]eminist activism around issues of domestic violence was

highly diffuse and took many different forms” (Battered Women & Feminist Lawmaking

at 20-21). As part of that activism, advocates “worked legislatively to see that wife beating

was treated as a crime—a social, not a private matter” (Women and Male Violence at 159;

see e.g. Charlotte A. Watson, A Look Back on Our 40-Year Walk, and a Glimpse Ahead,

in Appellate Division, First Department, and New York State Judicial Committee on

Women in the Courts, Lawyers’ Manual on Domestic Violence: Representing the Victim

at 18-30 [Mary Rothwell Davis et al. eds., 6th ed 2015], available at

http://ww2.nycourts.gov/sites/default/files/document/files/2018-07/DV-Lawyers-Manual-

Book.pdf; Sally Goldfarb, The Civil Rights Remedy of the Violence Against Women Act:

Legislative History, Policy Implications & Litigation Strategy: A Panel Discussion

Sponsored by the Association of the Bar of the City of New York, September 15, 1995, 4 JL

                                            -7-
                                           -8-                                    No. 91

& Pol’y 391, 391-397 [1996]; Urs at 93-99; see also e.g. Elizabeth M. Schneider, The

Violence of Privacy, 23 Conn L Rev 973, 977 [1991]).3 Over time, those advocates raised

social consciousness about the devastating effects of violence between intimate partners—

on survivors, their families, and our society (see e.g. Elizabeth M. Schneider, Domestic

Violence Law Reform in the Twenty-First Century: Looking Back and Looking Forward,

42 Fam L Quarterly 353, 354-356 [2008]).

             “Today, we have a greater understanding of the dynamics of
             abusive relationships, and how institutional gender bias
             heightens the barriers that survivors of domestic violence face,
             increasing the risk of harm to them and their children.
             Increased appreciation and concern for the challenges faced by
             survivors comes after decades of advocacy demanding, among
             other things, a change in the culture of law enforcement and
             just treatment in the courts” (Cole v Cole, 35 NY3d 1012, 1015
             [2020, Rivera, J., dissenting]).4

3
  The advocacy surrounding intimate partner violence was not monolithic; many advocates
raised concerns about expansive criminal law intervention on ideological and practical
grounds (see e.g. Jenny Rivera, Creating an Intimate Partner Violence Against Women
Legal Theory, 8 NYC L Rev 495, 498 [2005]; Jenny Rivera, The Violence Against Women
Act and the Construction of Multiple Consciousnesses in the Civil Rights and Feminist
Movements, 4 JL Pol’y 463, 505 [1996]; Miriam H. Ruttenberg, Note, A Feminist Critique
of Mandatory Arrest: An Analysis of Race and Gender in Domestic Violence Policy, 2 J
Gender & L 171, 180-187, 191-194 [1994]; Kimberle Crenshaw, Mapping the Margins:
Intersectionality, Identity Politics, and Violence Against Women of Color, 43 Stan L Rev
1241, 1245-1250 [1991]). These advocates did not argue that the police should fail to
enforce orders of protection secured by a survivor. To the contrary, they argued that lax
enforcement was an inherent danger to survivors (see e.g. Women and Male Violence at
178; Urs at 96).


4
  See also Report of the New York Task Force on Women in the Courts, 15 Fordham Urb
LJ 11, 28-50 (1986-1987); Hon. Judith S. Kaye and Susan K. Knipps, Judicial Responses
to Domestic Violence: The Case for a Problem Solving Approach, 27 W St U L Rev 1
(2000); Lynn Hecht Schafran, There’s No Accounting for Judges, 58 Alb L Rev 1063
(1995); Women and Male Violence at 161-169; Hon. Jonathan Lippman, Ensuring Victim
Safety and Abuser Accountability: Reforms and Revisions in New York Courts’ Response
                                           -8-
                                           -9-                                       No. 91




       Both the federal and the state governments have enacted legislation that protects

survivors of intimate partner violence, under both civil and criminal law frameworks, and

ensures funding for various forms of services and government interventions. At the federal

level, Congress enacted the Violence Against Women Act of 1994 (VAWA; Pub L 103-

322, tit IV, 108 Stat 1796, 1902), which made interstate intimate partner violence a crime

(see 18 USC §§ 2261-2266). Congress also enacted a comprehensive scheme of grant

programs, including a program designed to encourage mandatory arrests for the purposes

of “improv[ing] the criminal justice response to domestic violence, dating violence, sexual

assault, and stalking as serious violations of criminal law, and . . . seek[ing] safety and

autonomy for victims” (34 USC § 10461 [a]).5 New York preceded the federal government

in enacting the Domestic Violence Prevention Act (DVPA) in 1987, declaring that “the

development and funding of programs providing emergency intervention, shelter, and

assistance to victims of domestic violence is of major importance to this state” and that

such programs were “experiencing severe financial difficulties due to inadequate levels of


to Domestic Violence, 76 Alb L Rev 1417, 1420-1422, 1435-1437 (2012-2013). Our court
system now better recognizes the devastating effects of intimate partner violence and
judges and prosecutors receive training and education on intimate partner violence (see e.g.
NY State Unified Court System Domestic Violence Workplace Policy, available at
https://ww2.nycourts.gov/sites/default/files/document/files/2018-06/dvp.pdf; Rules of
Chief Judge [22 NYCRR] § 17.4 [requiring domestic violence training for certain judges];
Legal         Training,         Manhattan           Dist        Attorney’s          Office,
https://www.manhattanda.org/careers/legal-training/ [last visited Nov. 7, 2022]).
5
  Following VAWA’s passage, there was additional advocacy to fund various VAWA
programs in Congress (see Patricia Schroeder, Stopping Violence Against Women Still
Takes a Fight: If in Doubt, Just Look at the 104th Congress, 4 JL & Pol’y 377 [1996]).
                                           -9-
                                            - 10 -                                    No. 91

state, local, and private funding,” putting them “at risk of permanent closure” (DVPA, L

1987, ch 838, § 1; see also Hon. Karen Burstein, Naming the Violence: Destroying the

Myth, 58 Alb L Rev 961 [1995] [discussing pre-DVPA legislation in New York]). The

DVPA requires local governments to provide shelter and social services for survivors, and

establishes funding for such services (see Social Services Law §§ 459-b; 459-c).

       New York State and New York City have also passed laws to protect the legal rights

of survivors. Both the State and City Human Rights Laws treat survivors as a protected

class. In 2001 and 2003, New York City amended its Human Rights Law to prohibit

employment discrimination based on domestic violence status and to require reasonable

accommodations for survivors (see NY City Human Rights Law [Administrative Code of

City of NY] former § 8-107.1; Local Law No. 75 [2003] of City of New York; Local Law

No. 1 [2001] of City of New York). The City Council found that “a growing body of

evidence has documented the devastating impact of domestic violence on the ability of

victims—over 90% of whom are women—to participate fully in the economy” (Local Law

No. 1 § 1). The Council was concerned that “[b]ecause [survivors] are embarrassed or

because they fear losing their jobs, [they] are often reticent about informing their employers

about incidents of domestic violence or about requesting simple accommodations that

might assist them in fulfilling their job duties” (id.; see also Rep of Human Servs Div,

Comm on Gen Welfare & Comm on Women’s Issues at 3, NY City Council Prop. Int. No.

400-A [2000]). The Council added a reasonable accommodation provision to bolster

survivors’ employment rights (see e.g. Rep of Governmental Affairs Div, Comm on Gen

Welfare, NY City Council Prop Int. No. 107-A [Dec. 12, 2003]). The City expanded that

                                            - 10 -
                                          - 11 -                                    No. 91

antidiscrimination provision in 2016 to protect survivors from discrimination in housing

(see NY City Human Rights Law former § 8-107.1; Local Law No. 38 [2016] of City of

NY).6

        Likewise, in 2009, the state legislature adopted an amendment to the State Human

Rights Law prohibiting discrimination in employment on the basis of domestic violence

status (see Executive Law § 296 [1] [a], [22] [c]; L 2009, ch 80). Like the City Council,

the State legislature recognized that survivors were “reluctant” to inform their employers

of the need for accommodations because “[i]t is not unusual for a victim of domestic

violence to be terminated from [their] job or demoted because [they] need[ ] time of[f] or

flexible hours as a protective measure” (Senate Sponsor’s Mem in Support, Bill Jacket, L

2009, ch 80 at 8; see e.g. Mem of Off for the Prevention of Domestic Violence, Bill Jacket,

L 2009, ch 80 at 20; Mem of Natl Org for Women, Bill Jacket, L 2009, ch 80 at 30). In

2022, the legislature expanded those protections to outlaw discrimination on the basis of

domestic violence status in public accommodations, housing, education, and business

transactions (see Executive Law § 296 [1]-[2-a], [3-b]-[5], [9], [13], [22] [a]-[b], as

amended by L 2022, ch 202; Senate Sponsor’s Mem in Support, L 2022, ch 202; Press

Release, Governor Kathy Hochul, Governor Hochul Signs Legislation Protecting Victims

of Domestic Violence [May 13, 2022], https://www.governor.ny.gov/news/governor-

hochul-signs-legislation-protecting-victims-domestic-violence).




6
  Both provisions have since been recodified (see NY City Human Rights Law § 8-107
[27] [a], [e]-[f]).
                                          - 11 -
                                           - 12 -                                     No. 91

       Additionally, various criminal statutes have been enacted or amended to address

violence against current or former intimate partners (see e.g. Penal Law §§ 120.00; 120.05;

120.10; 120.13-120.15; 120.45-120.60; 135.00-135.30; see generally 11 Joel R. Brandes,

Law and the Family New York § 86:15 at 646-648 [2022-2023 ed]). Time and again,

legislatures have expanded these protections and the definition of “domestic violence,” and

eventually extended the law’s coverage to same sex partners (see Social Services Law §

459-a). Each time, the legislature acted in response to the experiences of survivors. For

example, in 1994 the legislature gave family and criminal courts concurrent jurisdiction

over many offenses and authorized them to issue orders of protection, a change intended

to bring New York in line with other jurisdictions and ensure that “individuals who commit

violent acts” would not “escape criminal prosecution whenever the victim seeks civil

redress” (Letter from Assemblyperson Helene E. Weinstein, Bill Jacket, L 1994, ch 222 at

10; see CPL 530.11-530.12; Family Ct Act §§ 812, 842).



                                             B.

       These legislative efforts provide express legal protections to survivors. But, the law

is only effective if followed. Following the enactment of these legislative protections, much

advocacy sought to ensure that they were actually carried out on the ground. One area of

particular concern identified by survivors and advocates was lax police enforcement of

orders of protection. In the 1990s, advocates described “[t]he failure to enforce orders of

protection once they have been granted [as] perhaps the weakest link in the legal safeguards

now available to battered women” (US Senate, Comm on Judiciary, Domestic Violence:

                                           - 12 -
                                            - 13 -                                    No. 91

Violence Against Women, Hearing on Legislation to Reduce the Growing Problem of

Violent Crime Against Women, 101st Cong, 2d Sess, June 20, 1990 part 1 at 71 [statement

of NOW Legal Defense and Education Fund]). One survivor who testified before the

United States Senate Judiciary Committee in the lead-up to the passage of VAWA

explained that although she called the police “several times,” the police “refused to arrest”

her abuser (US Senate, Comm on Judiciary, Domestic Violence: Violence Against Women,

Hearing on Legislation to Reduce the Growing Problem of Violent Crime Against Women,

101st Cong, 2d Sess, Dec. 11, 1990 part 2 at 99). Advocates in New York described police

indifference to violations of orders of protection as a “trivialization of the single greatest

cause of injury to women in this society” (Letter from Ilene Leopold Persoff, Bill Jacket,

L 1994, ch 222 at 116). As one advocate and service provider explained during a State

Senate hearing:

              “Many of [the women who come for services] don’t even go
              for orders of protection because the[ ] [police] said basically
              it’s a piece of paper, and the only way you can get help is
              actually for the abuser to come after them again and to threaten
              either themselves . . . or their children” (NY Senate, Comm on
              Children & Families, Public Hearing on the Revision of New
              York State’s Laws Pertaining to Domestic Violence, Nov. 29,
              1993 at 14-15).


       The New York State legislature adopted a strategy to address this issue with the

intended purpose of ensuring the aggressive enforcement of criminal laws expressly

enacted to protect survivors and their families (see e.g. Senate Introducer’s Mem in

Support, Bill Jacket, L 1994, ch 222 at 24). Before 1994, there was no statewide uniform

arrest policy to guide officers in situations where a person violated an order of protection

                                            - 13 -
                                             - 14 -                                     No. 91

obtained by a current or former intimate partner; police departments and individual officers

had discretion over arrests. That ended with the enactment of the Domestic Violence

Intervention Act (DVIA), which adopted mandatory arrest into New York law.7 In

particular, the DVIA provides that “a police officer shall arrest a person, and shall not

attempt to reconcile the parties or mediate, where such officer has reasonable cause to

believe that . . . a duly served order of protection . . . is in effect” directing the person to

stay away from another (CPL 140.10 [4] [b]).8



7
  Advocates of mandatory arrest policies relied on early research into intimate partner
violence, particularly the Minneapolis Domestic Violence Experiment (Lawrence W.
Sherman & Richard A. Berk, The Minneapolis Domestic Violence Experiment [Police
Foundation Reports 1984], available at https://www.policinginstitute.org/wp-
content/uploads/2015/07/Sherman-et-al.-1984-The-Minneapolis-Domestic-Violence-
Experiment.pdf) and several replication studies (see Buzawa & Buzawa at 98-104).
8
  Some police departments in New York—including the NYPD—had adopted mandatory
arrest policies prior to the DVIA’s enactment (see e.g. Bruno v Codd, 47 NY2d 582, 590
[1979]; Letter from Rudolph W. Giuliani, Mayor of City of NY, Bill Jacket, L 1994, ch
222 at 193). Prior to 1996, the City did not adopt a system for “uniform reporting of
domestic violence incidents by NYPD” (Mary Haviland et al., Family Violence Project,
Urban Justice Center, The Family Protection and Domestic Violence Intervention Act of
1995: Examining the Effects of Mandatory Arrest in New York City at 14 n 3 [May 2001],
available at https://www.researchgate.net/publication/314857235_The_Family_Protection
_and_Domestic_Violence_Intervention_Act_of_1995_Examining_the_Effects_of_Mand
atory_Arrest_in_New_York_City_A_REPORT_BY_THE_FAMILY_VIOLENCE_PRO
JECT_OF_THE_URBAN_JUSTICE_CENTER_AUTH; see also Adriana Fernandez-
Lanier et al., New York State Division of Criminal Justice Services, Domestic Violence:
Research in Review at 2 n 3 [May 2002], available at https://www.criminaljustice.ny.gov/
crimnet/ojsa/domviol_rinr/19972000dir_report.pdf), However, independent researchers
found that, notwithstanding the City’s mandatory arrest policy, arrest rates for intimate
partner violence were low (see Ariella Hyman et al., Laws Mandating Reporting of
Domestic Violence: Do They Promote Patient Well-being?, 273 JAMA 1781, 1784 [1995]
[“Studies in San Francisco and New York City revealed that in 1991, only 25% to 30% of
domestic violence calls to the police resulted in written reports required by law, and only
7% to 12% resulted in arrest”]).
                                             - 14 -
                                          - 15 -                                     No. 91

      The judicial branch has done its part to educate the public and the bar. Since 1995,

the First Department and the Judicial Committee on Women in the Courts have published

and updated the Lawyers’ Manual on Domestic Violence, a handbook covering dozens of

topics for attorneys representing survivors of domestic violence. In the foreword to the

latest edition, former Chief Judge Lippman recognized that the “education and

commitment” of various groups—including judges and attorneys—“is critically needed if

we are to continue to make progress in combatting the terrible problem of domestic

violence” (Hon. Jonathan Lippman, Foreword, in Lawyers’ Manual on Domestic

Violence). Today, the Unified Court System website succinctly explains the State’s

mandatory arrest law:

             “New York State has ‘mandatory arrest” for domestic violence
             cases. This means that in an intimate partner relationship the
             police must make an arrest when . . . [a] person disobeys an
             order of protection by making contact when there is a stay
             away order. . . . In mandatory arrest cases, even if you ask the
             police not to make an arrest, they must do so. . . . A mandatory
             arrest does not always happen right away. It means that the
             police must make an arrest even if the abuser leaves before the
             police arrive. Whenever the police investigate domestic
             violence, they must give the victims written notice of their
             legal rights” (New York State Unified Court System, Criminal
             Domestic        Violence       Cases,      NY         CourtHelp,
             https://www.nycourts.gov/courthelp/Safety/criminalDVcases.
             shtm [last visited Nov. 7, 2022]).


                                            C.

      Despite increased legislative efforts to protect survivors, law enforcement still lags

behind (see e.g. Domestic Violence Law Reform at 358). According to a 2015 report by the

National Domestic Violence Hotline, one in three survivors of domestic violence felt less

                                          - 15 -
                                            - 16 -                                    No. 91

safe after calling the police, one in two believed that the police made no difference to their

safety, and one in four reported that police had threatened them with arrest when they called

(see TK Logan & Rob Valente, National Domestic Violence Hotline, Who Will Help Me?

Domestic Violence Survivors Speak Out About Law Enforcement Responses at 6, 8 [2015],

available at http://www.thehotline.org/wp-content/uploads/sites/3/2015/09/NDVH-2015-

Law-Enforcement-Survey-Report.pdf). Likewise, a 2015 report by the American Civil

Liberties Union referenced service providers’ statements that their clients feared police

responses to intimate partner violence. Representative of other reports, one provider stated

that:

              “The majority of [their] clients who need law enforcement
              assistance will call once, but not twice. Their first experience
              usually turns them off to the police as a form of help. Clients
              have reported insensitive comments ranging from ‘didn't you
              think this was going to happen?’ to ‘what did you do to make
              him so mad?’, but more commonly they tell me that they call
              the police to report violations of restraining orders and are told
              ‘there is nothing we can do’ or ‘you’ll have to go to court and
              tell the judge’ ” (Donna Coker et al., American Civil Liberties
              Union, Responses from the Field: Sexual Assault, Domestic
              Violence, and Policing at 14 [Oct. 2015], available at
              https://www.aclu.org/sites/default/files/field_document/2015.
              10.20_report_-_responses_from_the_field_0.pdf).


Some officers do not fully appreciate—and others simply refuse to acknowledge—that

“domestic violence” is as serious as other violent crimes or that survivors are crime victims,

entitled to the protections the law affords. As survivors have recounted:

              “When my ex entered the house, my daughter was awake. I
              heard an argument. I came into the living area to try and calm
              her down. Her eyes were wide with fear—she could see him
              approaching with a gun. When I turned around shots rang. I

                                            - 16 -
                                               - 17 -                                  No. 91

                 managed to dial 911. I couldn’t talk because [my face] was shot
                 up, but they traced the call home. The police came, then the
                 medical team.

                 “I heard a policeman say, ‘Oh this is just a domestic violence
                 case.’ He was just five feet from where I was fighting for my
                 life and where my child lay dead. There was nothing ‘just’
                 about it” (These women survived domestic violence. Now
                 they’re taking a stand to help others, Amnesty Intl [Oct. 24,
                 2019], https://www.amnesty.org/en/latest/news/2019/10/gun-
                 violence-report/).

                 “I called the police, uh, you know the second squad car comes,
                 and the officer walks down, and he goes, ‘It’s just a couple of
                 dykes, whatever,’ and they walk off. I get to the police station
                 and they call me Charlize Theron, because I had straggly blond
                 hair at the time, and I’d had the crap beat out of me, and I pretty
                 much looked like her from the movie ‘Monster.’ And then, the
                 way they treated us during the interviews and stuff, it was just
                 so different from anything I’d ever seen or experienced. And it
                 was like, we were beyond second class” (Jeanne L. Alhusen et
                 al., Perceptions of and Experience With System Responses to
                 Female Same-Sex Intimate Partner Violence, 1 Partner Abuse
                 443, 450 [2010]).


       The allegations in plaintiff’s complaint and in her testimony hark back to the bad

old days before our social enlightenment about how cultural gendered norms can encourage

violence against intimate partners, and the familiar blame-the-victim refrain that survivors

“should have known better.” The majority’s decision also echoes the past (see e.g. majority

mem at 3-4 [blaming plaintiff for Gaskin’s assault and faulting her for failing to “relax her

vigilance”]).9


9
  As Judge Wilson notes, “learned helplessness is a common and predictable response to
[intimate partner violence]” (Wilson dissenting op at 8 n 3). Another common response to
intimate partner violence is posttraumatic stress disorder, which causes a constant state of
vigilance and fear (see e.g. Erica L. Birkley et al., Posttraumatic Stress Disorder
                                               - 17 -
                                            - 18 -                                    No. 91




                                             III.

       My dissenting colleague Judge Wilson has thoroughly set forth the facts as alleged

in the complaint and the procedural history of this litigation (see Wilson dissenting op,

parts I-II). I have nothing to add to his summary. Although I disagree with Judge Wilson

that plaintiff preserved a claim based on a private right of action for breach of a statutory

special duty under the DVIA (see id., part III),10 I agree with my colleague that under

existing precedent as applied by our Court, Supreme Court properly denied defendants’

motion and plaintiff’s action should have been allowed to go forward (see id., part VI.B).

Thus, I join his dissent fully with respect to those matters. I write separately because the

special duty test applied by the majority is designed for cases of individual discretionary

action, not where the officers—by legislative fiat—have no discretion. The majority’s

mechanical application of the special duty test simply fails to square with the officers’

legislatively-imposed obligation to arrest Gaskin once they were informed that he violated

plaintiff’s orders of protection.




Symptoms, Intimate Partner Violence, and Relationship Functioning: A Meta-Analytic
Review, 29 J Traumatic Stress 397 [2016]).
10
  I also do not join Judge Wilson’s dissent to the extent that he opines that plaintiff should
be allowed to proceed on the theory that a special duty arose because the City assumed
positive direction and control in a dangerous situation (see Wilson dissenting op, part
VI.A). Plaintiff does not assert that special duty theory before this Court. Thus, whether or
not that theory was pleaded in plaintiff’s complaint, it has been abandoned (see e.g. JF
Capital Advisors, LLC v Lightstone Group, LLC, 25 NY3d 759, 766 n 2 [2015]).
                                            - 18 -
                                             - 19 -                                     No. 91

       Plaintiff had two paths in her action against defendants; both turned on the officers’

failure to arrest Gaskin. She could have (1) asserted a private right of action under the

DVIA and, in the alternative, she could have (2) alleged that the City owed her a special

duty under the facts of her case. Plaintiff’s complaint did not explicitly allege a violation

of the DVIA as a basis for relief, and even under our liberal pleading standards—which

require we draw all reasonable inferences in her favor—her complaint, as written, cannot

be read as advancing such a claim (see Himmelstein, McConnell, Gribben, Donoghue &

Joseph, LLP v Matthew Bender & Co., Inc., 37 NY3d 169, 175 [2021]).11

       As to the alternative path, there is no dispute that plaintiff’s complaint asserts a

claim that, on the facts as alleged, defendants had a special duty to protect her against

Gaskin. Defendants’ motion for summary judgment12 on this special duty claim required

them to “make a prima facie showing of entitlement to judgment as a matter of law,

tendering sufficient evidence to demonstrate the absence of any material issues of fact”

(Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; accord Jacobsen v New York City

Health & Hosps. Corp., 22 NY3d 824, 833 [2014]). Specifically, they had to establish as

a matter of law that, interpreting the facts as alleged in the light most favorable to plaintiff

(see William J. Jenack Estate Appraisers & Auctioneers, Inc. v Rabizadeh, 22 NY3d 470,



11
  This appeal does not present a question as to whether, if requested by plaintiff, Supreme
Court should have granted her leave to amend her claim after discovery to include such a
claim (see CPLR 3025 [b]; Davis v South Nassau Communities Hosp., 26 NY3d 563, 580
[2015]; Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983]).
12
 Defendants also moved pursuant to CPLR 3211 (a) (7) for dismissal of the complaint,
which portion of the motion was denied, and is not at issue on appeal.
                                             - 19 -
                                           - 20 -                                    No. 91

475 [2013]), they were not liable for plaintiff’s injuries because of defendant officers’

failure to arrest Gaskin on the numerous occasions he violated an order of protection issued

on plaintiff’s behalf (see Alvarez, 68 NY2d at 324 [“Failure to make (a) prima facie

showing requires a denial of the motion, regardless of the sufficiency of the opposing

papers”], citing Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).

Defendants failed to do so.

       The majority’s conclusion to the contrary is a misapplication of our

judicially-formulated special duty doctrine and the underlying policy considerations that

animate our precedent. In Cuffy v City of New York, this Court set forth a four-factor test

for determining whether there is a special relationship between a person and a municipality

that gives rise to a special duty:

              “(1) an assumption by the municipality, through promises or
              actions, of an affirmative duty to act on behalf of the party who
              was injured; (2) knowledge on the part of the municipality’s
              agents that inaction could lead to harm; (3) some form of direct
              contact between the municipality’s agents and the injured
              party; and (4) that party’s justifiable reliance on the
              municipality’s affirmative undertaking” (69 NY2d 255, 260
              [1987]; accord Pelaez v Seide, 2 NY3d 186, 202 [2004]).


The doctrine reflects two principles: (1) a municipality owes a duty to the general public,

not to any individual—here the general duty to provide protective law enforcement (see

Ferreira v City of Binghamton, 38 NY3d 298, 309 [2022]; Valdez v City of New York, 18

NY3d 69, 75 [2011]; Florence v Goldberg, 44 NY2d 189, 195-196 [1978]); and (2) police

protection is “a resource-allocating function” best left to the discretion of a municipality

(Cuffy, 69 NY2d at 260, citing Weiner v Metropolitan Transp. Auth., 55 NY2d 175 [1982];

                                           - 20 -
                                             - 21 -                                     No. 91

see Pelaez, 2 NY3d at 205). These are justifications for “declin[ing] to hold municipalities

subject to tort liability for their failure to furnish police protection to individual citizens”

(Cuffy, 69 NY2d at 260). As the Court has painstakingly explained, “[w]e have deemed it

necessary to restrict the scope of duty in this manner because the government is not an

insurer against harm suffered by its citizenry at the hands of third parties” (Valdez, 18

NY3d at 75).

       The special duty doctrine announced in our case law is a pragmatic response to

unlimited liability in those cases where the municipality and its agents have discretion to

act. The doctrine presupposes, first, that the municipality need do nothing at all—the

municipality may decide not to provide police protection (see Valdez, 18 NY3d at 75;

Cuffy, 69 NY2d at 260). It further presupposes that once the municipality or its agents

assume the duty to act on behalf of the injured party in a particular case and acts

accordingly, the municipality has knowingly chosen to direct its resources to protect the

individual and is therefore subject to tort liability for negligence (see Valdez, 18 NY3d at

75; Cuffy, 69 NY2d at 260-262; Sorichetti v City of New York, 65 NY2d 461, 468-470

[1985]). Those presumptions are misplaced when the government in the first instance

promises—or, put another way, enters a form of social compact with New Yorkers—to

protect against a category of potential future harm, as when a survivor of domestic violence

has informed the police that an order of protection for their benefit has been violated and

the law mandates an arrest. In those cases, the municipality and its agent have no choice in




                                             - 21 -
                                            - 22 -                                     No. 91

how to act, and an atomized assessment of each individual Cuffy factor is unnecessary

because the factors are satisfied by the legislative abrogation of officer discretion.13

       In the context presented here, the legislature removed officer discretion with full

knowledge of the removal’s impact on local law enforcement resources. The legislature

enacted the mandatory arrest policy over law enforcement objections that it would “put

another mandate on local government financially which would include additional

personnel and overtime” (Letter from Police Conference of NY, Bill Jacket, L 1994, ch

222 at 66; see also NY Senate, Comm on Children & Families, Public Hearing on the

Revision of New York State’s Laws Pertaining to Domestic Violence, Jan. 27, 1994 at 15

[discussing costs of domestic violence arrests in New York City]). Indeed, the State

Division of the Budget recognized that although “[the] [DVIA] could result in increased

costs for local police departments, . . . it can be argued that the existing negative effects

associated with domestic violence already place an emotional and economic burden upon

our criminal justice, social service, health care[,] and educational systems,” and that “[b]y

preventing such destructive impact upon society, the long term benefits . . . outweigh the

immediate costs” (Rep of St Div of Budget, Bill Jacket, L 1994, ch 222 at 38; see also NY

Senate, Comm on Children & Families, Public Hearing on the Revision of New York

State’s Laws Pertaining to Domestic Violence, Jan. 13, 1994 at 5-6 [“Domestic violence



13
   I am not, as the majority suggests, collapsing the special duty and governmental function
immunity analysis (see majority mem at 2 n 1). Rather, I argue that the legislature’s
elimination of officer discretion creates an affirmative duty—grounded in this State’s
policy to prevent violence in intimate relationships—that necessarily directs municipalities
to allocate their resources in a particular manner.
                                            - 22 -
                                              - 23 -                                      No. 91

. . . costs all of us . . . hundreds of millions of dollars”] [statement of Sen. Saland]). 14 This

legislative choice was a drastic departure from the past, where an officer made an

individual assessment as to the proper response in domestic violence cases. As my

dissenting colleague and I discuss, the legislature deemed the mandatory, nondiscretionary

arrest policy necessary given the recalcitrance of law enforcement to arrest abusers even

when the officers were aware that the abuser has violated a stay-away order of protection

(see part II.B, supra; Wilson dissenting op, part VI.B).15

       Given that the principles supporting our prior articulation of the special duty

doctrine and its narrow exception fail to account for the scenario presented in this appeal,

we should realign the doctrine to serve the state’s clear legislative objectives. Specifically,

we should make clear that since there is a statewide uniform arrest policy, leaving no room

for discretion by the municipality and its agent, a plaintiff need not establish the

“ ‘critical’ ” factor of reliance (majority mem at 3, quoting Valdez, 18 NY3d at 81) when




14
   The majority’s suggestion that the legislature recognized that the DVIA would have “no
‘fiscal implications’ for local municipalities” (majority mem at 5, quoting Senate
Introducer’s Mem in Support, Bill Jacket, L 1994, ch 222 at 25) is belied by the balance of
the legislative record, in which legislators candidly acknowledged that effecting arrests is
a costly exercise.
15
   The majority’s fear that “the cost of potential municipal liability regarding violations of
orders of protection . . . would have a significant impact on municipal finances” (majority
mem at 5) assumes that law enforcement officers routinely ignore the DVIA’s mandatory
arrest provision. If that is actually the case, then, as Judge Wilson explains, expanding
liability here would further another salutary goal of tort law—incentivizing compliance,
encouraging adequate training, and deterring bad actors (see Wilson dissenting op at 23-
24; see also id. at 33-35).
                                              - 23 -
                                            - 24 -                                    No. 91

officers fail to make arrests in qualifying cases.16 The doctrine as re-envisioned would

advance the legislature’s intent to expand the protection of survivors via rigid police

enforcement of orders of protection.



                                             IV.

       The legislature’s adoption of a statewide mandatory arrest policy withdrew officer

discretion and imposed a new municipal duty; combined with its allotment of resources,

such measures reflect its intent to ensure that survivors of intimate partner violence are

protected by removing officer discretion in individual cases. Plaintiff’s complaint alleges

that defendants failed in their duty. The majority holding deprives her of the opportunity

to establish these allegations. “Unfortunately, due to the majority decision here, legislative

action to reinstate the [C]ourt’s obligations is the only recourse to ensure survivors are

heard” (Cole, 35 NY3d at 1024 [Rivera, J., dissenting]).




16
   The majority is correct that this Court has held that “[t]he mere existence of an order of
protection, standing alone, will not prove justifiable reliance” (majority mem at 4 [internal
quotation marks omitted], quoting Mastroianni v County of Suffolk, 91 NY2d 198, 205
[1997], citing Sorichetti, 65 NY2d at 70). However, in Mastroianni, where this Court
articulated that rule, the underlying events occurred in 1985, prior to the enactment of the
DVIA (see 91 NY2d at 201-203), and the Court did not discuss the DVIA in that case.
Likewise, Sorichetti was decided before the legislature enacted the DVIA.
                                            - 24 -
                                        - 25 -                                  No. 91


Order affirmed, with costs, in a memorandum. Acting Chief Judge Cannataro and Judges
Garcia, Singas and Troutman concur. Judge Wilson dissents in an opinion, in which Judge
Rivera concurs in part in a separate dissenting opinion.


Decided November 22, 2022




                                        - 25 -